 

EXHIBIT 10.22 

 

EXECUTION COPY

 

CUSTODIAL AGREEMENT

 

Dated as of

 

September 1, 2012

 

CHRISTIANA TRUST, a division of

wilmington savings fund society, fsb,

as Trustee,

 

WELLS FARGO BANK, N.A.,

as Custodian,

 

WELLS FARGO BANK, N.A.,

as Master Servicer,

 

Sequoia Residential Funding, Inc.,

as Depositor,

 

and

 

Redwood Residential Acquisition Corporation,

as Seller

 

 

 

 

 

TABLE OF CONTENTS

 

      Page         Article 1   Definitions 1         Article 2   Custodial Terms
10           Section 2.1 Appointment of the Custodian 10           Section 2.2
Custodian Fees 10         Article 3   Custody of Mortgage Documents 10          
Section 3.1 Delivery of Mortgage Files 10           Section 3.2 Review of
Mortgage Files 13           Section 3.3 Certifications and Reports 13          
Section 3.4 Release of Mortgage Files 14           Section 3.5 Inspection of
Mortgage Files 16           Section 3.6 Copies of Mortgage Files 16          
Section 3.7 Documents Missing From Mortgage Files 16         Article 4  
Concerning the Custodian 16           Section 4.1 Custodian May Resign: Trustee
May Remove Custodian. 16           Section 4.2 Merger or Consolidation of
Custodian 17           Section 4.3 Limitation of Custodians Duties 17          
Section 4.4 Standard of Care; Indemnification 19           Section 4.5 Force
Majeure 20           Section 4.6 Accounting 20           Section 4.7 Compliance
Certification 21           Section 4.8 Subcontracting 21         Article 5  
Representations and Warranties 21           Section 5.1 Capital Requirements 21
          Section 5.2 No Claims to Mortgage Loans 22         Article 6  
Covenants 22

 

i

 

 

  Section 6.1 Insurance 22           Section 6.2 Storage of Mortgage Files 23  
      Article 7   Miscellaneous 23           Section 7.1 Notices 23          
Section 7.2 Entire Agreement 28           Section 7.3 Binding Nature of
Agreement: Assignment 29           Section 7.4 Governing Law 29          
Section 7.5 Recordation of Agreement 29           Section 7.6 Agreement for the
Exclusive Benefit of Parties 29           Section 7.7 Counterparts 29          
Section 7.8 Indulgences: Not Waivers 29           Section 7.9 Titles Not to
Affect Interpretation 30           Section 7.10 Provisions Separable 30        
  Section 7.11 Conflict or Inconsistency 30           Section 7.12 Waiver of
Trial by Jury 30           Section 7.13 Submission to Jurisdiction; Waivers 30  
        Section 7.14 Non-petition 30           Section 7.15 Termination 31      
  Signature Page   32

 

ii

 

 

EXHIBITS

 

EXHIBIT A DELIVERY INSTRUCTIONS     EXHIBIT B DATA FORMAT     EXHIBIT C
AUTHORIZED REPRESENTATIVES CERTIFICATION     EXHIBIT D-1 INITIAL AUTHORIZED
REPRESENTATIVES OF THE TRUSTEE     EXHIBIT D-2 INITIAL AUTHORIZED
REPRESENTATIVES OF THE DEPOSITOR     EXHIBIT D-3 INITIAL AUTHORIZED
REPRESENTATIVES OF ORIGINATORS AND SERVICERS     EXHIBIT D-4 INITIAL AUTHORIZED
REPRESENTATIVES OF WELLS FARGO BANK, N.A., AS MASTER SERVICER     EXHIBIT E
SCHEDULE OF FEES     EXHIBIT F REQUEST FOR RELEASE OF DOCUMENTS     EXHIBIT G
FORM OF CERTIFICATION     EXHIBIT H FORM OF TRANSMITTAL LETTER     EXHIBIT I
FORM OF CERTIFICATION REGARDING SERVICING CRITERIA TO BE ADDRESSED IN REPORT ON
ASSESSMENT OF COMPLIANCE     ANNEX 1 DOCUMENT EXCEPTION CODES

 

iii

 

 

CUSTODIAL AGREEMENT

 

THIS CUSTODIAL AGREEMENT dated as of September 1, 2012 (this “Custodial
Agreement”), is made by and among Wells Fargo Bank, N.A., as custodian and
master servicer, Redwood Residential Acquisition Corporation, as seller, Sequoia
Residential Funding, Inc., as depositor, and Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, not in its individual capacity but solely
as trustee (as “Trustee”) for the benefit of the holders of the Sequoia Mortgage
Trust Mortgage Pass-Through Certificates, Series 2012-4 (the “Mortgage
Certificates”), issued pursuant to the Pooling and Servicing Agreement, dated as
of September 1, 2012 (the “Pooling and Servicing Agreement”), by and among Wells
Fargo Bank, N.A., Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, and Sequoia Residential Funding, Inc.

 

RECITALS

 

The Trustee desires to appoint the Custodian to act as its custodian for the
purposes of, from time to time, receiving and holding certain documents,
instruments and papers delivered hereunder, all upon the terms and conditions
and subject to the limitations hereinafter set forth.

 

Now therefore, in consideration of the mutual promises and agreements herein and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1.

DEFINITIONS

 

Except as otherwise specified herein or as the context may otherwise require,
whenever used in this Custodial Agreement, the following words and phrases shall
have the meaning specified in this Article.

 

“APM” American Pacific Mortgage Corporation, a California corporation.

 

“APM MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of
October 1, 2011, between Redwood Residential Acquisition Corporation, and APM,
as amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
APM, and acknowledged by the Master Servicer.

 

“Authorized Representative” As defined in Section 3.4 hereof.

 

“BCM” Simonich Corporation, dba Bank of Commerce Mortgage, a California
corporation.

 

“BCM MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of August
1, 2011, between Redwood Residential Acquisition Corporation, and BCM, as
amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
BCM, and acknowledged by the Master Servicer.

 

“BEN” Benchmark Bank, a Texas state banking association.

 

1

 

 

“BEN MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of
September 1, 2011, between Redwood Residential Acquisition Corporation, and BEN,
as amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
BEN, and acknowledged by the Master Servicer.

 

“Business Day” Any day other than a Saturday, Sunday, or a day on which banking
institutions in the state in which the Custodian’s operations are located, are
authorized or obligated by law or executive order to be closed.

 

“CEN” Cenlar FSB, a federal savings bank.

 

“CEN MLSA” The Flow Mortgage Loan Servicing Agreement, dated as of August 1,
2011, as amended by the Amendment No. 1 to Flow Mortgage Loan Servicing
Agreement dated November 3, 2011, between Redwood Residential Acquisition
Corporation, and CEN, as amended by the Assignment and Assumption Agreement,
dated September 21, 2012, by and among the Seller, the Depositor, the Trustee,
and CEN, and acknowledged by the Master Servicer.

 

“Certification” The certificate to be delivered pursuant to Section 3.2(a) in
the form of Exhibit G.

 

“Closing Date” September 21, 2012.

 

“CMC” Cornerstone Mortgage Company, a Texas corporation.

 

“CMC MLSA” The Flow Mortgage Loan Servicing Agreement, dated as of September 1,
2011, between Redwood Residential Acquisition Corporation, and CMC, as amended
by the Assignment and Assumption Agreement, dated September 21, 2012, by and
among the Seller, the Depositor, the Trustee, and CMC, and acknowledged by the
Master Servicer.

 

“Co-op Loan” A Mortgage Loan that is secured by a first lien on and a perfected
security interest in Co-op Shares and the related Proprietary Lease granting
exclusive rights to occupy the related co-op unit in the building owned by the
related co-op corporation.

 

“Co-op Shares” With respect to any Co-op Loan, the shares of stock issued by a
co-op corporation and allocated to a co-op unit and represented by a stock
certificate.

 

“CSF” Colonial Savings, F.A., federal savings association.

 

“CSF MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of
February 1, 2012, between Redwood Residential Acquisition Corporation, and CSF,
as amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
CSF, and acknowledged by the Master Servicer.

 

“CTB” Cole Taylor Bank, an Illinois corporation.

 

2

 

 

“CTB MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of August
1, 2011, between Redwood Residential Acquisition Corporation, and CTB, as
amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
CTB, and acknowledged by the Master Servicer.

 

“Custodian” Wells Fargo Bank, N.A., and its successors and assigns, in its
capacity as custodian hereunder.

 

“Delivery Date” The later of the date of receipt by the Custodian of any (i)
Mortgage File or (ii) Mortgage Loan Schedule.

 

“Designated Custody Signer” Any officer or employee of the Custodian involved
in, or responsible for, the custody of the Mortgage Loans. The name and specimen
signature of each Designated Custody Signer is maintained by the Custodian and
is available for review upon request.

 

“Depositor” Sequoia Residential Funding, Inc., as depositor under the Pooling
and Servicing Agreement.

 

“EHL” Embrace Home Loans, Inc., a Rhode Island corporation.

 

“EHL MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of
December 1, 2011, between Redwood Residential Acquisition Corporation, and EHL,
as amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
EHL, and acknowledged by the Master Servicer.

 

“Electronic Recording” A mortgage or a mortgage-related document created,
generated, sent, communicated, received, or stored by electronic means (that
complies with the requirements of the Electronic Signatures in Global and
National Commerce Act or the Uniform Electronic Transactions Act, as applicable)
that has been accepted for recording by a participating county land records
office which accepts such electronic record of a mortgage or a mortgage-related
document as an alternative to recordation of the original paper form of such
document.

 

“EMM” Evergreen Moneysource Mortgage Company dba Evergreen Home Loans, a
Washington corporation.

 

“EMM MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of April
1, 2012, between Redwood Residential Acquisition Corporation, and EMM, as
amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
EMM, and acknowledged by the Master Servicer.

 

“Exception” With respect to any Mortgage Loan any variance from the requirements
of Section 3.1 hereof with respect to the Mortgage Files (taking into
consideration the right to deliver certified copies in lieu of original
documents in certain circumstances).

 

“Exception Report” The list, in the format of Annex 1, of Mortgage Loans
delivered by the Custodian to the Trustee as provided in Section 3.2 hereof,
reflecting the Mortgage Loans held by the Custodian, which includes codes
indicating any Exceptions with respect to each Mortgage Loan listed thereon.

 

3

 

 

“Exchange Act” The Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder.

 

“FAM” Franklin American Mortgage Company, a Tennessee corporation.

 

“FAM MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of August
1, 2011, between Redwood Residential Acquisition Corporation, and FAM, as
amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
FAM, and acknowledged by the Master Servicer.

 

“FCL” First Choice Loan Services, Inc., a New Jersey state banking association.

 

“FCL MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of
December 1, 2011, between Redwood Residential Acquisition Corporation, and FCL,
as amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
FCL, and acknowledged by the Master Servicer.

 

“FCM” Flagstar Capital Markets Corporation, a Delaware corporation.

 

“FCM MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of May
23, 2011, between Redwood Residential Acquisition Corporation, and FCM, as
amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
FCM, and acknowledged by the Master Servicer.

 

“FRB” First Republic Bank, a California corporation.

 

“FRB MLSA” The Flow Mortgage Loan Sale and Servicing Agreement, dated as of July
1, 2010, between Redwood Residential Acquisition Corporation and FRB, as amended
by the Assignment, Assumption and Recognition Agreement, dated September 21,
2012, by and among the Seller, the Depositor, the Trustee, and FRB, and
acknowledged by the Master Servicer.

 

“FRE” Fremont Bank, a California state chartered financial institution.

 

“FRE MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of August
1, 2011, between Redwood Residential Acquisition Corporation, and FRE, as
amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
FRE, and acknowledged by the Master Servicer.

 

“FUL” Fulton Bank, National Association, a national banking association

 

“FUL MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of
December 1, 2011, between Redwood Residential Acquisition Corporation, and FUL,
as amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
FUL, and acknowledged by the Master Servicer.

 

“GFC” GuardHill Financial Corporation, a national banking association.

 

4

 

 

“GFC MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of
October 1, 2011, between Redwood Residential Acquisition Corporation, and GFC,
as amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
GFC, and acknowledged by the Master Servicer.

 

“GMC” Guild Mortgage Company, a California corporation.

 

“GMC MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of
January 1, 2012, between Redwood Residential Acquisition Corporation, and GMC,
as amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
GMC, and acknowledged by the Master Servicer.

 

“HNB” The Huntington National Bank, a national banking association.

 

“HNB MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of
December 1, 2011, between Redwood Residential Acquisition Corporation, and HNB,
as amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
HNB, and acknowledged by the Master Servicer.

 

“Master Servicer” Wells Fargo Bank, N.A., and its successors and assigns, as
master servicer of the Mortgage Loans under the Pooling and Servicing Agreement.

 

“MERS” Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

 

“MERS Mortgage Loan” Any Mortgage Loan registered with MERS on the MERS® System.

 

“MERS® System” The system of recording transfers of mortgages electronically
maintained by MERS.

 

“MFC” Megastar Financial Corporation, a Colorado corporation.

 

“MFC MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of
January 1, 2012, between Redwood Residential Acquisition Corporation, and MFC,
as amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
MFC, and acknowledged by the Master Servicer.

 

“MIN” The Mortgage Identification Number for any MERS Mortgage Loan.

 

“MON” Monarch Bank, a Virginia banking corporation.

 

“MON MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of
February 1, 2012, between Redwood Residential Acquisition Corporation, and MON,
as amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
MON, and acknowledged by the Master Servicer.

 

5

 

 

“Mortgage” The original mortgage, deed of trust or other instrument creating a
first lien on the Mortgaged Property.

 

“Mortgage Certificates” As defined in the first paragraph of this Custodial
Agreement.

 

“Mortgage File” A legal-sized pocket folder containing the Mortgage Loan
documents described in Section 3.1 that is labeled in the upper right-hand
corner to identify clearly the Servicer, the Trustee, the mortgagor, the
Mortgage Loan number and any previous Mortgage Loan number.

 

“Mortgage Loan” A loan identified on a Mortgage Loan Schedule.

 

“Mortgage Loan Schedule” The electronic transmission of Mortgage Loans
substantially in the form of Exhibit B. Such list shall set forth the following
information with respect to each Mortgage Loan:

(1)the loan number;

(2)the street address (including unit number, city, state) of the related
mortgaged property;

(3)mortgagor name;

(4)original principal balance of the Mortgage Loan;

(5)stated maturity date;

(6)mortgage interest rate;

(7)origination date;

(8)first payment date;

(9)principal and interest

(10)with respect to each ARM loan, the first adjustment date;

(11)with respect to each ARM loan, the maximum mortgage interest rate;

(12)with respect to each ARM loan, the periodic rate cap;

(13)with respect to each ARM loan, the gross margin;

(14)rounding method;

(15)ARM rounding percent;

(16)ARM look back;

(17)ARM index;

(18)Interest only flag;

(19)Interest only term;

(20)a code indicating if the Mortgage Loan is a MERS Mortgage Loan and, if so,
the MIN;

(21)a code indicating if the Mortgage Loan is a Co-op Loan; and

(22)Servicer loan ID.

 

“Mortgage Note” The original executed note or other evidence of indebtedness of
a Mortgagor under a Mortgage Loan.

 

“Mortgaged Property” The underlying property securing the Mortgage Loan.

 

“Mortgagor” The obligor on a promissory note.

 

“Opinion of Counsel” A written opinion of counsel acceptable to the Custodian.

 

6

 

 

“Originator” Each of APM, BCM, BEN, CMC, CSF, CTB, EHL, EMM, FAM, FCL, FCM, FRB,
FRE, FUL, GFC, GMC, HNB, MFC, MON, PHH, PL, PLZ, PSB, SBT, SFS, SSB, UMP or WMC,
and their respective successors and assigns, in its role as seller of the
Mortgage Loans under the APM MLSA, the BCM MLSA, the BEN MLSA, the CMC MLSA, the
CSF MLSA, the CTB MLSA, the EHL MLSA, the EMM MLSA, the FAM MLSA, the FCL MLSA,
the FCM MLSA, the FRB MLSA, the FRE MLSA, the FUL MLSA, the GFC MLSA, the GMC
MLSA, the HNB MLSA, the MFC MLSA, the MON MLSA, the PHH MLSA, the PL MLSA, the
PLZ MLSA, the PSB MLSA, the SBT MLSA, the SFS MLSA, the SSB MLSA, the UMP MLSA
or the WMC MLSA, as applicable.

 

“Person” Any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

 

“PHH” PHH Mortgage Corporation, a New Jersey corporation.

 

“PHH MLSA” The Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated as
of July 21, 2010, between Redwood Residential Acquisition Corporation and PHH,
as amended by the Assignment, Assumption and Recognition Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
PHH, and acknowledged by the Master Servicer.

 

“PHH Mortgage Loan” Any Mortgage Loan originated or acquired by PHH.

 

“PL” PrimeLending, a PlainsCapital Company, a Texas corporation.

 

“PL MLSA” The Flow Mortgage Loan Purchase and Sale Agreement, dated as of
January 30, 2011, between Redwood Residential Acquisition Corporation, and PL,
as amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and PL,
and acknowledged by the Master Servicer.

 

“PLZ” Plaza Home Mortgage, Incorporated, a California corporation.

 

“PLZ MLSA” The Flow Mortgage Loan Purchase and Sale Agreement, dated as of
December 1, 2011, between Redwood Residential Acquisition Corporation, and PLZ,
as amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
PLZ, and acknowledged by the Master Servicer.

 

“Pooling and Servicing Agreement” As defined in the first paragraph of this
Custodial Agreement.

 

“Proprietary Lease” The lease on a co-op unit evidencing the possessory interest
of the owner of the Co-op Shares in such co-op unit.

 

“PSB” Provident Savings Bank, a national banking association.

 

7

 

 

“PSB MLSA” The Flow Mortgage Loan Purchase and Sale Agreement, dated as of
October 1, 2011, between Redwood Residential Acquisition Corporation, and PSB,
as amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
PSB, and acknowledged by the Master Servicer.

 

“Rejected Release Request” A Request for Release that is rejected because (i)
the Custodian no longer has custody of the Mortgage File or (ii) the Request for
Release is improperly prepared.

 

“Request for Release” A request for a release from a Servicer or the Master
Servicer of a Mortgage File either in an electronic format or signed by an
Authorized Representative of a Servicer or the Master Servicer, in the form
attached hereto as Exhibit F.

 

“Securities Administrator” Wells Fargo Bank, N.A., as securities administrator
under the Pooling and Servicing Agreement.

 

“Seller” Redwood Residential Acquisition Corporation, as seller of the Mortgage
Loans under the Mortgage Loan Purchase and Sale Agreement, dated September 21,
2012, by and between Redwood Residential Acquisition Corporation and Sequoia
Residential Funding, Inc.

 

“Servicer” Each of CEN, FRB, or PHH, and their respective successors and
assigns, in its role as servicer of the Mortgage Loans under the CEN MLSA, the
FRB MLSA, or the PHH MLSA, as applicable.

 

“SBT” Stifel Bank and Trust, a Missouri state-chartered banking institution.

 

“SBT MLSA” The Flow Mortgage Loan Purchase and Sale Agreement, dated as of June
1, 2011, between Redwood Residential Acquisition Corporation, and SBT, as
amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
SBT, and acknowledged by the Master Servicer.

 

“SFS” United Shore Financial Services, LLC, a Michigan limited liability
company.

 

“SFS MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of
December 1, 2011, between Redwood Residential Acquisition Corporation, and SFS,
as amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
SFS, and acknowledged by the Master Servicer.

 

“SSB” Sterling Savings Bank, a Washington state-chartered banking institution.

 

“SSB MLSA” The Flow Mortgage Loan Purchase and Sale Agreement, dated as of June
1, 2011, between Redwood Residential Acquisition Corporation, and SSB, as
amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
SSB, and acknowledged by the Master Servicer.

 

“Trust Fund” The trust fund created pursuant to the Pooling and Servicing
Agreement.

 

“UMP” Umpqua Bank, an Oregon state-chartered banking institution.

 

8

 

 

“UMP MLSA” The Flow Mortgage Loan Purchase and Sale Agreement, dated as of
January 1, 2012, between Redwood Residential Acquisition Corporation, and UMP,
as amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
UMP, and acknowledged by the Master Servicer.

 

“WMC” Wintrust Mortgage, a division of Barrington Bank and Trust Company, N.A.,
an Illinois corporation.

 

“WMC MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of June
1, 2011, between Redwood Residential Acquisition Corporation, and WMC, as
amended by the Assignment of Representations and Warranties Agreement, dated
September 21, 2012, by and among the Seller, the Depositor, the Trustee, and
WMC, and acknowledged by the Master Servicer.

 

9

 

 

ARTICLE 2.

CUSTODIAL TERMS

 

Section 2.1. Appointment of Custodian. The Trustee hereby appoints the Custodian
to act as custodian of the Mortgage Files for the Mortgage Loans delivered to
the Custodian pursuant to this Custodial Agreement and the Custodian hereby
accepts such appointment.

 

Section 2.2. Custodian Fees. The Master Servicer hereby agrees to pay the
Custodian, out of its own funds and not funds of the Trust Fund, the fees and
expenses of the Custodian as described on Exhibit E attached hereto. The
obligation of the Master Servicer to pay the fees for services described on
Exhibit E hereto shall apply to the Custodian’s services until the termination
of this Custodial Agreement, unless the parties hereto mutually agree upon a
different schedule. All fees and expenses of the Custodian for services not
described in this Custodial Agreement or Exhibit E shall be reimbursed by the
Trust Fund, subject to the limitations on reimbursements in clause (B) of the
definition of Available Distribution Amount in the Pooling and Servicing
Agreement.

 

All of the Custodian’s fees and expenses shall be due upon receipt of an invoice
from the Custodian. The Master Servicer shall notify the Custodian in writing of
any disputed fees or expenses within 60 days of the invoice date, specifying the
subject matter of the dispute. The obligations of the Master Servicer to pay
Custodian for such fees and expenses in connection with services provided by
Custodian hereunder can be transferred along with the assignment of this
Custodial Agreement. All accrued and unpaid fees and expenses and any other
amounts due and owing to the Custodian under this Custodial Agreement shall
survive the termination, resignation or removal of the Custodian.

 

Upon the issuance of the Mortgage Certificates, the Depositor shall pay to the
Custodian a loan file review fee of $4.00 per Mortgage File. The Depositor shall
not be responsible for any other fees or expenses of the Custodian under this
Custodial Agreement, other than as set forth on Exhibit E hereto.

 

ARTICLE 3.

CUSTODY OF MORTGAGE DOCUMENTS

 

Section 3.1. Delivery of Mortgage Files. The Depositor shall deliver or cause to
be delivered to the Custodian, on a date mutually agreed upon among the parties
hereto, a Mortgage Loan Schedule and, to the extent made available to the
Depositor, the following documents for each Mortgage Loan listed on such
Mortgage Loan Schedule, to be held by the Custodian for the benefit of the
Trustee:

 

10

 

 

(a)           With respect to any Mortgage Loan that is not a Co-op Loan:

 



(i)The original Mortgage Note, bearing all intervening endorsements, endorsed,
“Pay to the order of                     , without recourse” and signed in the
name of the applicable Originator, by an authorized officer or, in the case of a
Mortgage Loan serviced by FRB, if the original Mortgage Note has been lost or
destroyed, a copy of the note together with a lost note affidavit. In the event
that the Mortgage Loan was acquired by the Originator in a merger, the
endorsement must be by the applicable Originator, as
“[APM/BCM/BEN/CMC/CSF/CTB/EHL/EMM/FAM/FCL/FCM/FRB/FRE/FUL/GFC/GMC/HNB/MFC/MON/
PHH/PL/PLZ/PSB/SBT/SFS/SSB/UMP/WMC], successor by merger to [name of
predecessor]”; and in the event that the Mortgage Loan was acquired or
originated by APM, BCM, BEN, CMC, CSF, CTB, EHL, EMM, FAM, FCL, FCM, FRB, FRE,
FUL, GFC, GMC, HNB, MFC, MON, PHH, PL, PLZ, PSB, SBT, SFS, SSB, UMP or WMC while
doing business under another name, the endorsement must be by APM, BCM, BEN,
CMC, CSF, CTB, EHL, EMM, FAM, FCL, FCM, FRB, FRE, FUL, GFC, GMC, HNB, MFC, MON,
PHH, PL, PLZ, PSB, SBT, SFS, SSB, UMP or WMC, as the case may be,
“[APM/BCM/BEN/CMC/CSF/CTB/EHL/EMM/FAM/FCL/FCM/FRB/FRE/FUL/GFC/GMC/HNB/MFC/MON/
PHH/PL/PLZ/PSB/SBT/SFS/SSB/UMP/WMC], formerly known as [previous name]”. In the
event the mortgagee shown on the Mortgage Note is not APM, BCM, BEN, CMC, CSF,
CTB, EHL, EMM, FAM, FCL, FCM, FRB, FRE, FUL, GFC, GMC, HNB, MFC, MON, PHH, PL,
PLZ, PSB, SBT, SFS, SSB, UMP or WMC, the endorsement on the Mortgage Note must
also reflect a complete chain of title to APM, BCM, BEN, CMC, CSF, CTB, EHL,
EMM, FAM, FCL, FCM, FRB, FRE, FUL, GFC, GMC, HNB, MFC, MON, PHH, PL, PLZ, PSB,
SBT, SFS, SSB, UMP or WMC, as applicable.



 

(ii)The original Mortgage, or a copy of the Mortgage, with evidence of recording
thereon certified by the appropriate recording office to be a true copy of the
recorded Mortgage, or, if the original Mortgage has not yet been returned from
the recording office, a copy of the original Mortgage together with a
certificate of either the closing attorney, an officer of the title insurer
which issued the related title insurance policy or an officer of APM, BCM, BEN,
CMC, CSF, CTB, EHL, EMM, FAM, FCL, FCM, FRB, FRE, FUL, GFC, GMC, HNB, MFC, MON,
PHH, PL, PLZ, PSB, SBT, SFS, SSB, UMP or WMC, as applicable, certifying that the
copy is a true copy of the original of the Mortgage which has been delivered by
such officer or attorney for recording in the appropriate recording office of
the jurisdiction in which the Mortgaged Property.

 

(iii)In the case of each Mortgage Loan that is not a MERS Mortgage Loan, the
original assignment of the Mortgage from the applicable Originator, prepared in
blank, which assignment shall be in form and substance acceptable for recording.
In the event that the Mortgage Loan was acquired by such Originator in a merger,
the assignment must be by APM, BCM, BEN, CMC, CSF, CTB, EHL, EMM, FAM, FCL, FCM,
FRB, FRE, FUL, GFC, GMC, HNB, MFC, MON, PHH, PL, PLZ, PSB, SBT, SFS, SSB, UMP or
WMC, as the case may be,
“[APM/BCM/BEN/CMC/CSF/CTB/EHL/EMM/FAM/FCL/FCM/FRB/FRE/FUL/GFC/GMC/HNB/MFC/MON/
PHH/PL/PLZ/PSB/SBT/SFS/SSB/UMP/WMC], successor by merger to [name of
predecessor]”; and in the event that the Mortgage Loan was acquired or
originated by an Originator while doing business under another name, the
assignment must be by such Originator,
“[APM/BCM/BEN/CMC/CSF/CTB/EHL/EMM/FAM/FCL/FCM/FRB/FRE/FUL/GFC/GMC/HNB/MFC/MON/
PHH/PL/PLZ/PSB/SBT/SFS/SSB/UMP/WMC], formerly known as [previous name]”. In the
event the mortgagee shown in the Mortgage Note is not APM, BCM, BEN, CMC, CSF,
CTB, EHL, EMM, FAM, FCL, FCM, FRB, FRE, FUL, GFC, GMC, HNB, MFC, MON, PHH, PL,
PLZ, PSB, SBT, SFS, SSB, UMP or WMC, executed assignments of mortgage with
respect to each originator and prior owner must be delivered. In the case of
each PHH Mortgage Loan that is a MERS Mortgage Loan, the original assignment of
the Mortgage from MERS, prepared in blank, which assignment shall be in form and
substance acceptable for recording.

 

11

 

 

(iv)The original policy of title insurance, or a certified true and complete
copy of such policy, or an uncertified copy of such policy or, if the policy has
not yet been issued, a copy of the written commitment or interim binder issued
by the title insurance company.

 

(v)Originals, or certified true copies from the appropriate recording office, of
any intervening assignments of the Mortgage with evidence of recording thereon.

 

(vi)Originals or copies of all assumption and modification agreements, if any,
or, in the case of a Mortgage Loan originated by PHH or SSB, if the original
assumption and modification agreement has not yet been returned from the
recording office, a certified copy of such assumption and modification
agreement.

 

(vii)Originals or copies of each power of attorney, surety agreement and
guaranty agreement.

 

(viii)With respect to a Mortgage Loan originated by any Originator other than
PHH, the original or a copy of any security agreement, chattel mortgage or
equivalent document executed in connection with the Mortgage, if any.

 

(b)With respect to each Co-op Loan:

 

(i)the original Mortgage Note together with any applicable riders, endorsed in
blank, with all prior and intervening endorsements as may be necessary to show a
complete chain of endorsements and, in the case of a Co-op Loan originated by
PHH, the original or a copy of the guaranty of the Co-op Loan, if any;

 

(ii)the original security agreement;

 

(iii)the original proprietary lease and an original assignment of the
proprietary lease in blank;

 

(iv)the original recognition agreement;

 

(v)the original stock certificate representing the Co-op Shares and original
stock power in blank;

 

(vi)the original UCC-1 financing statement with evidence of filing; and

 

(vii)the original UCC-3 assignment in blank.

 

If with respect to any Mortgage Loan there is a not a complete chain of
endorsements, the Custodian shall so state in the Exception Report.

 

12

 

 

With respect to any documents which have been delivered or are being delivered
to recording offices for recording and have not been returned in time to permit
their delivery hereunder at the time required, in lieu of delivering such
original documents, the Depositor shall deliver or shall cause to be delivered
to the Custodian a copy thereof certified as a true, correct and complete copy
of the original which has been transmitted for recordation, if available to the
Depositor. The Depositor shall deliver or shall cause to be delivered such
original documents to the Custodian promptly when they are received.

 

The Custodian hereby acknowledges that the Mortgage File and any other
documents, instruments or papers relating to a Mortgage Loan now or hereafter
deposited with the Custodian (and not released in accordance with this Custodial
Agreement) will be held by the Custodian as the duly appointed agent of the
Trustee.

 

Section 3.2. Review of Mortgage Files. The Custodian shall review items in
Section 3.1(a)(i) through (viii) and Section 3.1(b)(i) through (vii) (if
applicable) of the Mortgage File and report to the Trustee any exceptions within
one Business Day following the Delivery Date, or, if more than 200 Mortgage
Files are delivered on the same day, within one additional Business Day
following the Delivery Date for each additional 100 Mortgage Files delivered to
the Custodian on a Delivery Date. Furthermore, the Custodian shall compare the
Mortgage Note to items (1) through (9), and (if applicable) items (10) through
(21), set forth in the Mortgage Loan Schedule of this Custodial Agreement. With
respect to Section 3(b)(iv), the Custodian shall have no obligation to compare
the date of the funding of any Mortgage Loan or the lien priority of any
Mortgage Loan with the information in the title policy.

 

Section 3.3. Certifications and Reports. Upon the completion of its review of
each Mortgage File pursuant to Section 3.2 hereof, the Custodian shall deliver
to the Trustee, the Depositor, the Seller, and the applicable Originator (in an
electronic format), a Certification in the form of Exhibit G with respect to the
related Mortgage Loans, in which the Custodian shall certify that such Mortgage
Loans are held for the Trustee, and that, as to each Mortgage Loan listed on the
Mortgage Loan Schedule (other than any Mortgage Loan paid in full or any
Mortgage Loan specifically identified in such certification as not covered by
such certification), (i) all documents described in Section 3.1(a), and if
applicable, all documents described in Section 3.1(b), of this Custodial
Agreement are in its possession, and (ii) such documents have been reviewed by
the Custodian and appear on their face to be regular and to relate to such
Mortgage Loan and satisfy the requirements set forth in Section 3.1 and the
Mortgage Note conforms to the Mortgage Loan Schedule items specified in Section
3.1.

 

If the Custodian determines from such verification that any discrepancy or
deficiency exists with respect to a Mortgage File, the Custodian shall note such
discrepancy on the schedule of exceptions attached to the Certification (the
“Exception Report”). Each Exception Report shall list all Exceptions using such
codes substantially as listed on Annex 1. Each Exception Report shall be
superseded by a subsequently issued Exception Report and shall replace the then
existing Exception Report.

 

13

 

 

Within 60 days after the Closing Date (as defined in the Pooling and Servicing
Agreement), the Depositor shall complete or cause to be completed the
assignments of mortgage (“Assignments of Mortgage”) in the name of “Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, as Trustee, for
Sequoia Mortgage Trust Mortgage Pass-Through Certificates, Series 2012-4” (or
shall prepare or cause to be prepared new forms of Assignment of Mortgage so
completed in the name of the Trustee) for each PHH Mortgage Loan (including each
PHH Mortgage Loan that is a MERS Mortgage Loan), and for each other Mortgage
Loan that is not a MERS Mortgage Loan. The Custodian shall release such
completed Assignments of Mortgage to the Depositor or its designee for recording
and the Depositor shall cause such recorded Assignments of Mortgage (or, in lieu
of the original recorded Assignment of Mortgage, a duplicate or conformed copy
of the Assignment of Mortgage, together with a certificate of receipt from the
recording office, certifying that such copy represents a true and correct copy
of the original and that such original has been or is currently submitted to be
recorded in the appropriate governmental recording office of the jurisdiction
where the Mortgaged Property is located) to be returned to the Custodian within
270 days after the Closing Date, and added to the Mortgage Files. On the 270th
day after the Closing Date (or the first Business Day thereafter) the Custodian
shall deliver a final Certification in the form annexed hereby as Exhibit G to
the Trustee, against receipt of the prior Certification from the Trustee for
cancellation.

 

In the event a Certification is lost, destroyed or otherwise unavailable or a
revised Certification is required, upon written request to the Custodian, the
Custodian will issue a new Certification. Upon the issuance of a new
Certification, the prior Certification for such Mortgage Loans shall be deemed
canceled. The Custodian shall be under no duty or obligation to inspect, review
or examine any documents, instruments, certificates or other papers constituting
part of the Mortgage File to determine that the same are genuine, enforceable,
recordable or appropriate for the represented purpose, that they have actually
been recorded or that they are other than what they purport to be on their face.

 

Section 3.4. Release of Mortgage Files.

 

(a)Upon the payment in full of a Mortgage Loan and within two Business Days of
its receipt of a Request for Release, the Custodian will either (i) release the
related Mortgage File to or upon the order of the requesting party, as directed
in the Request for Release, or (ii) notify the requesting party in writing or in
a mutually agreed upon electronic format of the Rejected Release Request and
take no further action on the Request for Release.

 

(b)Upon the purchase or repurchase of any Mortgage Loan or the substitution of
any Mortgage Loan pursuant to the APM MLSA, the BCM MLSA, the BEN MLSA, the CMC
MLSA, the CSF MLSA, the CTB MLSA, the EHL MLSA, the EMM MLSA, the FAM MLSA, the
FCL MLSA, the FCM MLSA, the FRB MLSA, the FRE MLSA, the FUL MLSA, the GFC MLSA,
the GMC MLSA, the HNB MLSA, the MFC MLSA, the MON MLSA, the PHH MLSA, the PL
MLSA, the PLZ MLSA, the PSB MLSA, the SBT MLSA, the SFS MLSA, the SSB MLSA, the
UMP MLSA or the WMC MLSA or the Pooling and Servicing Agreement and within two
Business Days of its receipt of a Request for Release, the Custodian will either
(i) release the related Mortgage File to or upon the order of the requesting
party, as directed in the Request for Release, or (ii) notify the requesting
party in writing or in a mutually agreed upon electronic format of the Rejected
Release Request and take no further action on the Request for Release.

 

14

 

 

(c)Upon the foreclosure of any Mortgage Loan or to facilitate modification,
enforcement, and collection procedures with respect to any Mortgage Note and
within two Business Days of its receipt of a Request for Release, the Custodian
will either (i) release the related Mortgage File to the requesting party as
directed in the Request for Release, or (ii) notify the requesting party in
writing or in a mutually agreed upon electronic format of the Rejected Release
Request and take no further action on the Request for Release.

 

(d)From time to time and as appropriate for the sale to a third party purchaser
of any of the Mortgage Loans, the Custodian is hereby authorized, upon receipt
of a Request for Release from a requesting party, to release or cause to be
released to the related third party purchaser the Mortgage Loans set forth in
such Request for Release together with a transmittal letter substantially in the
form attached hereto as Exhibit H. Upon receipt of the payoff amount for such
sale and notice thereof from the Securities Administrator, the Trustee will
provide the Custodian written notification of its release of interest in such
Mortgage Loans;

 

(e)Any Certification issued while any Mortgage File is held by a party other
than the Custodian shall reflect that the Custodian holds such Mortgage File as
custodian pursuant to this Custodial Agreement, but the Exception Report shall
specify that the Custodian has released such Mortgage File to the Person
specified therein pursuant to this Section 3.4. Upon receipt of a written
certification from the Master Servicer or a Servicer to the Custodian that a
Mortgage Loan has been liquidated, the Custodian shall thereupon reflect any
such liquidation on its Mortgage Loan Schedule.

 

(f)Notwithstanding the foregoing and unless otherwise required by state law, as
notified by the Master Servicer, in the event the Custodian receives a Request
for Release within five (5) days of the Delivery Date, the Custodian shall have
a reasonable period of time to release the Mortgage File in accordance with this
Section 3.4.

 

Each person initially authorized to give and receive notices, requests and
instructions and to deliver certificates and documents in connection with this
Custodial Agreement on behalf of the Trustee, the Depositor, APM, as an
Originator, BCM, as an Originator, BEN, as an Originator, CEN, as a Servicer,
CMC, as an Originator, CSF, as an Originator, CTB, as an Originator, EHL, as an
Originator, EMM, as an Originator, FAM, as an Originator, FCL, as an Originator,
FCM, as an Originator, FRB, as a Servicer and as an Originator, FRE, as an
Originator, FUL, as an Originator, GFC, as an Originator, GMC, as an Originator,
HNB, as an Originator, MFC, as an Originator, MON, as an Originator, PHH, as a
Servicer and as an Originator, PL, as an Originator, PLZ, as an Originator, PSB,
as an Originator, SBT, as an Originator, SFS, as an Originator, SSB, as an
Originator, UMP, as an Originator and WMC, as an Originator, or as the Master
Servicer, is listed, together with the specimen signature for such person, on
Exhibit D-1, Exhibit D-2, Exhibit D-3A-CC and Exhibit D-4 (each person so
authorized from time to time, an “Authorized Representative”).

 

From time to time, the Trustee, the Depositor, the Seller, the Master Servicer,
a Servicer or an Originator may deliver to the Custodian a certification in the
form of Exhibit C hereof, reflecting changes in the respective list of
Authorized Representatives, but the Custodian shall be entitled to rely
conclusively on the each current list of Authorized Representatives until
receipt of a superseding certification in the form of Exhibit C hereof.

 

15

 

 

Section 3.5. Inspection of Mortgage Files. Upon at least two Business Days prior
written notice to the Custodian, a Servicer, or the agent of such Servicer, may
inspect and examine, at any time during ordinary business hours of the
Custodian, any or all Mortgage Files relating to Mortgage Loans serviced by such
Servicer that are in the possession, or under the control of, the Custodian.
Such Servicer shall pay all fees, costs, and expenses incurred by the Custodian
in connection with any such inspection and/or examination.

 

Section 3.6. Copies of Mortgage Files. Upon at least two Business Days prior
written notice to the Custodian, the Custodian shall provide the Trustee with
copies of any document or documents contained in the Mortgage File for any
Mortgage Loan. The Master Servicer shall pay copy fees and expenses as provided
in Exhibit E attached hereto.

 

Section 3.7. Documents Missing from Mortgage Files. Upon the request of the
Trustee or the Depositor, the Custodian shall, not later than one Business Day
after receipt of such request, provide to the Depositor or the Trustee, as the
case may be, a list of all the Mortgage Loans for which Custodian holds a
Mortgage File pursuant to this Custodial Agreement and a list of documents
missing from each Mortgage File. Such list may be in the form of a copy of the
Mortgage Loan Schedule with manual deletions to specifically denote any Mortgage
Loans paid off, liquidated or repurchased since the date of this Custodial
Agreement.

 

ARTICLE 4.

CONCERNING THE CUSTODIAN

 

Section 4.1. Custodian May Resign: Trustee May Remove Custodian.

 

(a)The Custodian may resign from the obligations and duties hereby imposed upon
it as such obligations and duties relate to its acting as Custodian of any or
all of the Mortgage Loans by giving 60 days’ written notice thereof to the
Trustee. Upon receiving such notice of resignation, the Trustee shall either (i)
take custody of the Mortgage Files itself and give prompt notice thereof to
Custodian or (ii) promptly appoint a successor Custodian by written instrument,
in duplicate, which instrument shall be delivered to the resigning Custodian and
to the successor Custodian. If the Trustee shall not have taken custody of the
Mortgage Files and no successor Custodian shall have been so appointed and have
accepted appointment within 30 days after the giving of such notice of
resignation, the resigning Custodian may petition any court of competent
jurisdiction for the appointment of a successor Custodian. Any and all fees and
expenses incurred by the Custodian relating to any such petition shall be paid
by the Custodian.

 

(b)The Trustee may remove the Custodian for cause upon 60 days’ prior written
notice. In such event, the Trustee shall either (i) take custody of the Mortgage
Files itself and give prompt notice thereof to Custodian or (ii) promptly
appoint a successor Custodian by written instrument, in duplicate, which
instrument shall be delivered to the removed Custodian and to the successor
Custodian. In the event of the removal of the Custodian for cause, the Master
Servicer shall pay any release fee charged by the Custodian. In the event of any
such removal, the Custodian shall promptly transfer to the successor custodian,
as directed by Trustee, all Mortgage Files being administered under this
Custodial Agreement relating to such Mortgage Loans. The cost and expenses
relating to such file transfer shall be paid by the Custodian. If the Trustee
shall not have taken custody of the Mortgage Files and no successor Custodian
shall have been so appointed and have accepted appointment within 30 days after
the giving of such notice of removal, the removed Custodian may petition any
court of competent jurisdiction for the appointment of a successor Custodian.
Any and all fees and expenses incurred by the Custodian relating to any such
petition shall be paid by the Custodian.

 

16

 

 

(c)In the event of resignation by the Custodian or removal of the Custodian by
the Trustee due to a breach of this Agreement by the Custodian, then the cost
and expenses of transfer of the Mortgage Files shall be the responsibility of
the Custodian; provided, however, in the event that the Custodian terminates its
obligations and resigns hereunder due in part to nonpayment of the Custodian’s
fees or expenses that are the responsibility of the Master Servicer hereunder,
then such transfer shall be at the expense of the Master Servicer.

 

(d)In the event that the Custodian moves any Mortgage File from the state where
the Mortgage Files are initially kept pursuant to this Agreement, the Custodian
shall provide prompt written notice to the Trustee of the location of such
Mortgage File.

 

(e)No resignation or termination of the Custodian shall be effective hereunder
until the Trustee or a successor Custodian acceptable to the Trustee and the
Depositor has assumed the duties of Custodian hereunder. The Master Servicer
shall pay all the fees and expenses of a successor Custodian to the extent any
such fees and expenses are required to be paid by the Master Servicer as
specified in Exhibit E.

 

Section 4.2. Merger or Consolidation of Custodian. Any entity into which the
Custodian may be merged or converted or with which it may be consolidated, or
any entity resulting from any merger, conversion, or consolidation to which the
Custodian shall be a party, or any entity succeeding to the business of the
Custodian, shall be the successor of the Custodian hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.

 

Section 4.3. Limitation of Custodian’s Duties. The Custodian shall have no
duties or obligations other than those specifically set forth herein or as may
subsequently be agreed to in writing by the parties hereto. The Custodian:

 

(a)may consult with counsel and any Opinion of Counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in accordance with such opinion of
counsel; and shall not be liable for any error of judgment, or for any act done
or step taken or omitted by it, in good faith, unless it shall be provided that
the Custodian was negligent in ascertaining the pertinent facts;

 

(b)shall use the same degree of care and skill as is reasonably expected of
financial institutions acting in comparable capacities, provided that this
subsection shall not be interpreted to impose upon the Custodian a higher
standard of care than that set forth herein;

 

17

 

 

(c)will be regarded as making no representations and having no responsibilities
as to the validity, perfectibility, sufficiency, value, genuineness, ownership
or transferability of the Mortgage Loans, and will not be required to and will
not make any representations as to the validity, value, perfectibility,
genuineness, ownership or transferability of the Mortgage Loans;

 

(d)   may rely on and shall be protected in acting upon any certificate,
instrument, opinion, notice, letter, facsimile or other document delivered to it
and in good faith believed by it to be genuine and to have been signed by the
proper party or parties; may rely on and shall be protected in acting upon the
written instructions of the Trustee and such employees and representatives of
the Trustee as the Trustee may hereinafter designate in writing;

 

(g)shall not be responsible for the validity and perfection of the Trustee’s
security interest in the Mortgage Loans hereunder, other than the Custodian’s
obligation to take possession of the Mortgage Files as set forth in Section 3.1
hereof, and makes no representation or warranty with respect to, the validity,
adequacy or perfection of any lien upon or security interest in any Mortgage
File;

 

(h)shall have no responsibility or duty with respect to any Mortgage Files while
not in its possession;

 

(i)shall be under no obligation to make any investigation into the facts or
matters stated in any resolution, exhibit, request, representation, opinion,
certificate, statement, acknowledgement, consent, order or document in the
Mortgage Files;

 

(j)shall not be liable with respect to any action taken or omitted to be taken
in accordance with any written direction, instruction, acknowledgement, consent
or any other communication that is from the Trustee or any other Person
specified herein and that complies with the provisions of this Custodial
Agreement.

 

(k)shall not be responsible for preparing or filing any reports or returns
relating to federal, state or local income taxes with respect to this Custodial
Agreement, other than for the Custodian’s compensation or for reimbursement of
expenses;

 

(l)shall have no duty to qualify to do business in any jurisdiction, other than
(i) any jurisdiction where any Mortgage File is or may be held by the Custodian
from time to time hereunder, and (ii) any jurisdiction where its ownership of
property or conduct of business requires such qualification and where failure to
qualify could have a material adverse effect on the Custodian or its property or
business or on the ability of the Custodian to perform it duties hereunder; and

 

(m)shall have no duty to ascertain whether or not any cash amount or payment has
been received by the Securities Administrator, any Servicer, any Originator, any
Mortgage Loan purchaser or seller, or any other third person.

 

18

 

 

(n)In the event that (i) the Trustee or the Custodian shall be served by a third
party with any type of levy, attachment, writ or court order with respect to any
Mortgage File or any document included within a Mortgage File or (ii) a third
party shall institute any court proceeding by which any Mortgage File or a
document included within a Mortgage File shall be required to be delivered
otherwise than in accordance with the provisions of this Custodial Agreement,
the Trustee or the Custodian (whichever is the party receiving such service)
shall promptly deliver or cause to be delivered to the applicable Servicer
copies of all court papers, orders, documents and other materials concerning
such proceedings. The Custodian shall, to the extent permitted by law and any
court order, continue to hold and maintain all Mortgage Files that are the
subject of such proceedings pending an order of a court of competent
jurisdiction permitting or directing disposition thereof. Upon final
determination of such court, and if permitted by such determination, the
Custodian shall dispose of such Mortgage File or any document included within
such Mortgage File as directed in writing by the applicable Servicer, which
shall give a direction consistent with such court determination. Neither the
Custodian nor the Trustee shall have any obligation to monitor or appear in any
such proceeding on behalf of or in the name of the Trustee. Expenses and fees
(including, without limitation, attorney’s fees and expenses) of the Custodian
or the Trustee, as applicable, incurred as a result of such proceedings shall be
reimbursed by the Trust Fund, subject to the limitations on reimbursements in
clause (B) of the definition of Available Distribution Amount in the Pooling and
Servicing Agreement.

 

The provisions of this Section 4.3 shall survive the resignation or removal of
the Custodian and the termination or transfer of this Custodial Agreement.

 

Section 4.4. Standard of Care; Indemnification.

 

(a) The Seller agrees to indemnify and hold harmless the Custodian and each of
the Custodian’s parent, affiliates, subsidiaries, directors, officers, employees
and agents against any and all claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever, including reasonable attorneys’ fees and
expenses, that may be imposed on, incurred by, or asserted against it or them in
any way relating to or arising out of this Custodial Agreement or any action
taken or not taken by it or them under this Custodial Agreement or any related
document or agreement unless such claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
were imposed on, incurred by or asserted against Custodian solely as a result of
the material breach by Custodian of its obligations hereunder, which breach was
caused by negligence, bad faith, or willful misconduct on the part of the
Custodian. The foregoing indemnification shall survive the termination or
transfer of this Custodial Agreement, and the resignation or removal of the
Custodian.

 

19

 

 

(b) The Custodian shall indemnify and hold harmless the Seller, the Depositor,
the Master Servicer (where the Master Servicer and the Custodian are not the
same entity) and the Trustee and each of their directors, officers, employees
and agents from and against any and all losses, liabilities, obligations,
damages, penalties, actions, judgments, suits, claims, costs, expenses
(including attorneys’ fees and related expenses), disbursements or any and all
other costs and expenses of any kind or nature whatsoever that may be incurred
in connection with, or arising out of, the Custodian’s willful misfeasance, bad
faith or negligence in the performance of its duties hereunder or by reason of
its reckless disregard for its obligations and duties hereunder, including but
not limited to its failure to produce (or provide evidence of delivery of), upon
any request hereunder, any Mortgage Note or other document or instrument
comprising a Mortgage File after the Custodian has certified that such document
or instrument was in its possession pursuant to the terms hereof. Neither the
Custodian nor any of its directors, officers, agents or employees, shall be
liable for any action taken or omitted to be taken by it or them hereunder or in
connection herewith in good faith and believed by it or them to be within the
purview of this Custodial Agreement, except as set forth above. In no event
shall the Custodian or its directors, officers, agents or employees be held
liable for any special, indirect or consequential damages resulting from any
action taken or omitted to be taken by it or any of them hereunder or in
connection herewith even if advised of the possibility of such damages. This
indemnification provided in this Section 4.4(b) shall survive the termination of
this Custodial Agreement and the resignation or removal of the Custodian
hereunder.

 

(c)No provision of this Custodial Agreement shall require the Custodian to
expend or risk its own funds or otherwise incur financial liability (other than
expenses or liabilities otherwise required to be incurred by the express terms
of this Custodial Agreement, including but not limited to Section 4.4(b) hereof)
in the performance of its duties under this Custodial Agreement if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity is not reasonably assured to it.

 

(d)If the Seller fails to indemnify the Custodian as required in this Section
4.4, the Trust Fund shall indemnify the Custodian as required under this Section
4.4, subject to the limitation on reimbursements described in clause (B) of the
definition of Available Distribution Amount in the Pooling and Servicing
Agreement.

 

Section 4.5. Force Majeure. The Custodian will not have any liability for
failure to perform or delay in performing duties set forth herein if the failure
or delay is due to an event of force majeure. A force majeure is an event or
condition beyond the Custodian’s control, such as, without limitation, a natural
disaster, civil unrest, state of war, or act of terrorism. The Custodian will
make reasonable efforts to prevent performance delays or disruptions in the
event of such occurrences.

 

Section 4.6. Accounting. On or before March 1st of each calendar year, beginning
with March 1, 2013, unless a Form 15 suspension notice has been filed on behalf
of the Trust Fund, and in each year in which the Depositor has instructed the
Securities Administrator to file Exchange Act reports, the Custodian shall, at
its own expense, cause a firm of independent public accountants (who may also
render other services to Custodian), which is a member of the American Institute
of Certified Public Accountants, to furnish to the Depositor, the Securities
Administrator, the Seller and each Servicer a report to the effect that such
firm that attests to, and reports on, the assessment made by such asserting
party pursuant to Section 4.7 below, which report shall be made in accordance
with standards for attestation engagements issued or adopted by the Public
Company Accounting Oversight Board.

 

20

 

 

Section 4.7. Compliance Certification. On or before March 1st of each calendar
year, beginning with March 1, 2013, unless a Form 15 suspension notice has been
filed on behalf of the Trust Fund, and in each year in which the Depositor has
instructed the Securities Administrator to file Exchange Act reports, the
Custodian shall deliver to the Depositor, the Securities Administrator, the
Seller and each Servicer a report regarding its assessment of compliance with
the servicing criteria identified in Exhibit I attached hereto, as of and for
the period ending the end of the fiscal year ending no later than December 31 of
the year prior to the year of delivery of the report, with respect to
asset-backed security transactions taken as a whole in which the Custodian is
performing any of the servicing criteria specified in Exhibit I and that are
backed by the same asset type backing such asset-backed securities. Each such
report shall include (a) a statement of the party’s responsibility for assessing
compliance with the servicing criteria applicable to such party, (b) a statement
that such party used the criteria identified in Item 1122(d) of Regulation AB
(17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time, “Regulation AB”) (§ 229.1122(d)) to assess compliance with the
applicable servicing criteria, (c) disclosure of any material instance of
noncompliance identified by such party, and (d) a statement that a registered
public accounting firm has issued an attestation report on such party’s
assessment of compliance with the applicable servicing criteria, which report
shall be delivered by the Custodian as provided in this Section 4.7.

 

Section 4.8. Subcontracting. The Custodian has not and shall not engage any
subcontractor which is “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB.

 

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

 

Section 5.1. Capital Requirements. The Custodian represents, warrants, and
covenants that:

 

(a)The Custodian is (i) a national banking association duly organized, validly
existing and in good standing under the laws of the United States and (ii) duly
qualified and in good standing and in possession of all requisite authority,
power, licenses, permits and franchises in order to execute, deliver and comply
with its obligations under the terms of this Custodial Agreement. Nothing in
this Agreement shall be deemed to impose on the Custodian any duty to qualify to
do business in any jurisdiction, other than (i) any jurisdiction where any
Mortgage Loan is or may be held by the Custodian from time to time hereunder,
and (ii) any jurisdiction where its ownership of property or conduct of business
requires such qualification and where failure to qualify could have a material
adverse effect on the Custodian or its property or business or on the ability of
the Custodian to perform it duties hereunder;

 

(b)The execution, delivery and performance of this Custodial Agreement have been
duly authorized by all necessary corporate action and the execution and delivery
of this Custodial Agreement by the Custodian in the manner contemplated herein
and the performance of and compliance with the terms hereof by it will not (i)
violate, contravene or create a default under any applicable laws, licenses or
permits to the best of its knowledge, or (ii) violate, contravene or create a
default under any charter document or bylaw of the Custodian or, to the best of
the Custodian’s knowledge, any contract, agreement or instrument to which the
Custodian or by which any of its property may be bound and will not result in
the creation of any lien, security interest or other charge or encumbrance upon
or with respect to any of its property;

 

21

 

 

(c)The execution and delivery of this Custodial Agreement by the Custodian and
the performance of and compliance with its obligations and covenants hereunder
do not require the consent or approval of any governmental authority, or, if
such consent or approval is required, it has been obtained; and

 

(d)This Custodial Agreement, and each Certification issued hereunder, when
executed and delivered by the Custodian will constitute valid, legal and binding
obligations of the Custodian, enforceable against the Custodian in accordance
with their respective terms, except (i) as the enforcement thereof may be
limited by applicable debtor relief laws and (ii) that certain equitable
remedies may not be available regardless of whether enforcement is sought in
equity or at law.

 

(e)Unless the Custodian notifies the Trustee and the Depositor in writing not
less than thirty (30) days prior to any transfer of the Mortgage Files, such
files will be held by the Custodian, in the Custodian’s sole discretion, in the
State of Minnesota.

 

(f)The Custodian represents and warrants that the Custodian is a depository
institution or a trust company subject to supervision or examination by a
federal or state authority and has the combined capital and surplus of at least
$50 million.

 

Section 5.2. No Claims to Mortgage Loans. The Custodian, solely in its capacity
as Custodian, represents and warrants that (i) it took possession of the
Mortgage Loans on behalf of the Trustee, to the best of its knowledge, without
written notice of any adverse claim, lien, charge, encumbrance or security
interest (including without limitation, federal tax liens or liens arising under
the Employee Retirement Income Security Act of 1974, as amended), (ii) except as
permitted in this Custodial Agreement, it does not and will not, in its capacity
as Custodian, assert any claim or interest in the Mortgage Loans and will hold
such Mortgage Loans pursuant to the terms of this Custodial Agreement, and (iii)
it has not encumbered or transferred its right, title or interest as Custodian
in the Mortgage Loans other than to, or as directed by, the Trustee.
Notwithstanding any other provisions of this Custodial Agreement and without
limiting the generality of the foregoing, the Custodian shall not at any time
exercise or seek to enforce any claim, right or remedy, including any statutory
or common law rights of set-off, if any, that the Custodian may otherwise have
against all or any part of a Mortgage File, Mortgage Loan or proceeds of either.

 

ARTICLE 6.

COVENANTS

 

Section 6.1. Insurance. The Custodian will, at its own expense, maintain in full
force and effect at all times during the term of this Custodial Agreement the
following:

 

(a)fidelity insurance;

 

(b)errors and omissions insurance;

 

22

 

 

(c)theft of documents insurance; and

 

(d)forgery insurance.

 

All such insurance shall be in amounts with standard coverage and subject to
deductibles as is customary for insurance typically maintained by banking
institutions or trust companies which act as custodians. A certificate of the
respective insurer as to each such policy shall be furnished to the Trustee,
upon request.

 

Section 6.2. Storage of Mortgage Files. The Custodian will segregate and store
the Mortgage Files in secure, fire resistant storage facilities in accordance
with customary controls on access regarding the safety and security of the
Mortgage Files.

 

ARTICLE 7.

MISCELLANEOUS

 

Section 7.1 Notices. Any notice, demand or consent, required or permitted by
this Custodial Agreement shall be in writing and shall be effective and deemed
delivered only when received by the party to which it is sent. Any such notice,
demand or consent shall be deemed to have been duly given if (i) personally
delivered, (ii) mailed by registered mail, postage prepaid, (iii) delivered by
overnight courier, or (iv) transmitted via email, telegraph or facsimile, in
each instance at the address listed below, or such other address as may
hereafter be furnished by any party to the other parties in writing:

 

If to the Custodian:

 

Wells Fargo Bank, N.A.

751 Kasota Avenue

Minneapolis, MN 55414

Attention: Document Custody – Sequoia Mortgage Trust 2012-4

 

If to the Master Servicer:

 

Wells Fargo Bank, N.A.

P.O. Box 98

Columbia, MD 21046

Attention: Client Manager – Sequoia Mortgage Trust 2012-4

 

(or, for overnight deliveries,

9062 Old Annapolis Road

Columbia, MD 21045

Attention: Client Manager – Sequoia Mortgage Trust 2012-4)

 

23

 

 

If to the Trustee:

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, DE 19801

Attention: Corporate Trust

 

If the Depositor:

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 330

Mill Valley, CA 94941

 

If to the Seller:

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 330

Mill Valley, CA 94941

Attention: Sequoia Mortgage Trust 2012-4

 

If to APM:

 

American Pacific Mortgage Corporation

3000 Lava Ridge Court, Suite 200

Roseville, California 95661

Attention: Chito Schnupp, EVP

 

If to BCM:

 

Bank of Commerce Mortgage

3130 Crow Canyon Place – Suite 300

San Ramon, California 94583

Attention: Scott M. Simonich

 

If to BEN:

 

Benchmark Bank

5700 Legacy Drive – Suite 10

Plano, Texas 75024

Attention: Kay Roubadeaux

 

If to CEN:

 

Cenlar FSB

425 Phillips Boulevard

Ewing, NJ 08618

 

With a copy address to Corporate Counsel at the same address

 

24

 

 

If to CMC:

 

Cornerstone Mortgage Company

1177 West Loop South Suite 200

Houston, TX 77027

Attention: Daniel Cooper

 

If to CSF:

 

Colonial Savings, F.A.

2626 West Freeway

Fort Worth, Texas

 

If to CTB:

 

Cole Taylor Bank

7789 East M-36

Whitmore Lake, MI 48189

Attention: Phil Miller

 

With a copy to

Cole Taylor Bank

9550 W. Higgins Road

Rosemont, IL 960018

Chicago, IL 60606

Attention: General Counsel

 

If to EHL:

 

Embrace Home Loans, Inc.

25 Enterprise Center

Newport, RI 02842

Attention: Brian Gilpin

 

If to EMM:

 

Evergreen Moneysource Mortgage Company dba Evergreen Home Loans

915 118th Avenue SE, Suite 300

Bellevue, WA 98005

Attention: Secondary Marketing

 

With a copy to the General Counsel at the same address

 

If to FAM:

 

Franklin American Mortgage Company

501 Corporate Centre Drive, Suite 400

Franklin, Tennessee 37067

Attention: Kelly C. Johnson

 

25

 

 

If to FCL:

 

First Choice Loan Services, Inc.

500 Campus Drive, Suite 102

Morganville, NJ 07751

Attention: Norman Koenigsberg, President

 

If to FCM:

 

Flagstar Capital Markets Corporation

5151 Corporate Drive

Troy, Michigan 48098

Attention: Product Development Department

 

If to FRB:

 

First Republic Bank

111 Pine Street

San Francisco, CA 94111

Attention: Tony Sachs

 

If to FRE:

 

Fremont Bank

25151 Clawiter Rd.

Hayward, CA 94545

Attention: Gary DeLuca, Residential Lending

 

If to FUL:

 

Fulton Bank, National Association

One Penn Square

Lancaster, PA 17602

Attention: Jill Carson

 

If to GFC:

 

GuardHill Financial Corp

140 East 45th Street, 31st Floor

New York, NY, 10017

 

If to GMC:

 

Guild Mortgage Company

5898 Copley Drive, 5th floor

San Diego, CA 92111

 

26

 

 

If to HNB:

 

The Huntington National Bank

Huntington Mortgage Group

7575 Huntington Park Drive

Columbus, OH 43235

Attention: Secondary Marketing

 

If to MFC:

 

MegaStar Financial Corporation

1080 Cherokee Street

Denver, CO 80204

 

If to MON:

 

Monarch Bank

2809 S Lynnhaven Road Suite 200

Virginia Beach, Virginia 23452

Attention: William T. Morrison EVP

 

If to PHH:

 

PHH Mortgage Corporation

One Mortgage Way

Mt. Laurel, NJ 08054

Attention: Vice President, Servicing

 

If to PL:

 

PrimeLending, a PlainsCapital Company

18111 Preston Road, Suite 900

Dallas, Texas 75252

Attention: Mr. Scott Eggen, SVP

 

If to PLZ:

 

Plaza Home Mortgage, Incorporated

5090 Shoreham Place, Suite 206

San Diego, CA 92122

Attention: Michael Fontaine

 

27

 

 

If to PSB:

 

Provident Savings Bank

3756 Central Avenue

Riverside, CA 92506

Attention: Mac Drew

 

If to SBT:

 

Stifel Bank and Trust

955 Executive Parkway, Suite 216

St. Louis, MO 63141

Attention: Mark Della Camera

 

If to SFS:

 

United Shore Financial Services, LLC

555 S. Adams Road

Birmingham, MI 48009

Attention: Michael Castleforte

 

If to SSB:

 

Sterling Savings Bank Home Loan Division

6505 218th St SW, Suite 9

Mountlake Terrace, WA, 98043

Attention: Kathrine Shairrick, Loan Servicing

 

If to UMP:

 

Umpqua Bank

6610 SW Cardinal Lane, Ste. 300

Tigard, OR 97224

Attention: Ronald Stroble

 

If to WMC:

 

Wintrust Mortgage,

a division of Barrington Bank and Trust Company, N.A.

1S660 Midwest Road, Suite 100

Oakbrook Terrace, Illinois 60181

Attention: Loss Mitigation

 

Section 7.2. Entire Agreement. This Custodial Agreement contains the entire
agreement among the parties hereto with respect to the subject matter hereof,
and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof, including any prior
custodial agreements. The express terms hereof control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms
hereof, and no implied covenants or obligations shall be read into this
Custodial Agreement concerning the Custodian. This Custodial Agreement may not
be modified or amended other than by an agreement in writing signed by the
parties hereto.

 

28

 

 

Section 7.3. Binding Nature of Agreement: Assignment. This Custodial Agreement
shall be binding upon and inure to the benefit of the Custodian and the Trustee
and their respective and permitted assigns. The Trustee may assign its interest
in any of the Mortgage Loans held under this Custodial Agreement to a successor
trustee pursuant to the Pooling and Servicing Agreement, by delivery of the
following to the Custodian: (a) written notice of such assignment identifying
the Mortgage Loans to be assigned and the assignee of such Mortgage Loans and
(b) a written agreement of such assignee to assume all obligations of the
Trustee under this Custodial Agreement with respect to such Mortgage Loans. Upon
receipt of any such written notice of assignment and written assumption of
obligations, the Custodian shall treat such assignee as the Trustee for all
purposes of this Custodial Agreement. The Custodian shall not assign, transfer,
pledge or grant a security interest in any of its rights, benefits or privileges
hereunder, nor shall the Custodian delegate or appoint any other person or
entity to perform or carry out any of its duties, responsibilities or
obligations under this Custodial Agreement, without the prior written consent of
the Trustee.

 

Section 7.4. Governing Law. This Custodial Agreement and all questions relating
to its validity, interpretation, performance and enforcement shall be governed
by and construed, interpreted and enforced in accordance with the laws of the
State of New York notwithstanding any law, rule, regulation, or other
conflict-of-law provisions to the contrary.

 

Section 7.5. Recordation of Agreement. To the extent permitted by applicable
law, this Custodial Agreement is subject to recordation in all appropriate
public offices for real property records in all the counties or other comparable
jurisdictions in which any or all of the properties subject to the mortgages are
situated, and in any other appropriate public recording office or elsewhere,
such recordation to be effected by each Servicer in its sole discretion.

 

Section 7.6. Agreement for the Exclusive Benefit of Parties. This Custodial
Agreement is for the exclusive benefit of the parties hereto and their
respective successors and permitted assigns, and shall not be deemed to create
or confer any legal or equitable right, remedy or claim upon any other Person
whatsoever, except that the holders of the Mortgage Certificates shall be third
party beneficiaries of this Custodial Agreement.

 

Section 7.7 Counterparts. This Custodial Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute one and the
same instrument.

 

Section 7.8. Indulgences: Not Waivers. Neither the failure nor any delay on the
part of a party hereto to exercise any right, remedy, power or privilege under
this Custodial Agreement shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, remedy, power or privilege preclude any other
or further exercise of the same or of any other right, remedy, power or
privilege, nor shall any waiver of any right, remedy, power or privilege with
respect to any occurrence be construed as a waiver of such right, remedy, power
or privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.

 

29

 

 

Section 7.9. Titles Not to Affect Interpretation. The titles of sections and
subsections contained in this Custodial Agreement are for convenience only and
they neither form a part of this Custodial Agreement nor are they to be used in
the construction or interpretation hereof.

 

Section 7.10. Provisions Separable. The provisions of this Custodial Agreement
are independent of and separable from each other and no provision shall be
affected or rendered invalid or unenforceable by virtue of the fact that for any
reason any other or others of them may be valid or unenforceable in whole or in
part.

 

Section 7.11. Conflict or Inconsistency. In the event of any conflict or
inconsistency between the terms and provisions of this Custodial Agreement and
the terms and provisions of any contract, instrument or other agreement between
Custodian and any third party, the terms and provisions of this Custodial
Agreement shall control, provided, however, that in the event of any conflict or
inconsistency between the terms of this Custodial Agreement and the instructions
of the Trustee, the Trustee’s instructions shall control.

 

Section 7.12. Waiver of Trial by Jury. The parties hereto each knowingly,
voluntarily and intentionally waives to the fullest extent permitted by
applicable law any right it may have to a trial by jury of any dispute arising
under or relating to this Custodial Agreement or the transactions contemplated
hereby.

 

Section 7.13. Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Custodial Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive jurisdiction of the courts of
the State of New York, the federal courts of the United States of America for
the Southern District of New York, and any appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and, to the extent permitted by applicable law, waives any objection that it may
now or hereafter have to the venue of any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c) agrees that the service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail, postage
prepaid, to its address set forth herein or at such other address of which the
other party shall have been notified; and

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

 

Section 7.14. Non-petition. Notwithstanding anything in this Custodial Agreement
to the contrary, the Custodian, in its capacity as custodian hereunder, shall
not, prior to the date which is one year and one day after the termination of
this Custodial Agreement, with respect to the Depositor or the Trustee,
acquiesce, petition or otherwise invoke or cause the Depositor or the Trustee
(or any assignee) to invoke the process of the court or governmental authority
for the purpose of commencing or sustaining a case against the Depositor or the
Trustee under any federal or state bankruptcy, insolvency or similar law, or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Depositor or the Trustee or any substantial part
of its property or ordering the winding up or liquidation of the affairs of the
Depositor or the Trustee.

 

30

 

 

Section 7.15 Termination. Unless terminated earlier pursuant to Section 4.1,
this Custodial Agreement shall terminate upon the earlier of (a) the repurchase
of all of the Mortgage Loans pursuant to the APM MLSA, the BCM MLSA, the BEN
MLSA, the CMC MLSA, the CSF MLSA, the CTB MLSA, the EHL MLSA, the EMM MLSA, the
FAM MLSA, the FCL MLSA, the FCM MLSA, the FRB MLSA, the FRE MLSA, the FUL MLSA,
the GFC MLSA, the GMC MLSA, the HNB MLSA, the MFC MLSA, the MON MLSA, the PHH
MLSA, the PL MLSA, the PLZ MLSA, the PSB MLSA, the SBT MLSA, the SFS MLSA, the
SSB MLSA, the UMP MLSA or the WMC MLSA, or pursuant to the Pooling and Servicing
Agreement, which repurchase shall be evidenced by a notice from the Securities
Administrator to the Custodian stating that beneficial ownership of the Mortgage
Loans has been transferred to their purchaser or purchasers, (b) the Custodian’s
receipt of written notice from the Securities Administrator of the final payment
or liquidation of the final Mortgage Loan held by the Custodian under this
Custodial Agreement or the disposition of all property acquired upon foreclosure
or deed in lieu of foreclosure of any such Mortgage Loan, or (c) the final
payment date of the Certificates as evidenced by a notice from the Securities
Administrator to the Custodian, a copy of which notice shall be simultaneously
delivered to the Depositor, and delivery of the Mortgage Files pursuant to the
Trustee’s instructions. Upon termination of this Custodial Agreement, the
related Mortgage Files will be released by the Custodian in accordance with the
Trustee’s written instructions.

 

[Signatures appear on the following page.]

 

31

 

 

IN WITNESS WHEREOF, the parties have entered into this Custodial Agreement as of
the date on the cover page of this Custodial Agreement.

 

  CHRISTIANA TRUST, a division of   Wilmington Savings Fund Society, FSB, not in
its individual capacity, but solely as Trustee         By:     Name:     Title:
          Wells Fargo Bank, N.A., as Custodian         By:     Name:     Title:
          Wells Fargo Bank, N.A., as Master Servicer         By:     Name:    
Title:           Sequoia Residential Funding, Inc.,   as Depositor         By:  
  Name:     Title:           Redwood Residential Acquisition Corporation, as
Seller         By:     Name:     Title:  

 

32

 

 

EXHIBIT A

 

DELIVERY INSTRUCTIONS

 

Wells Fargo DOCUMENT CUSTODY

 

  Address & Contact Name: Wells Fargo Bank, N.A.     Attn: Private
Certifications     751 Kasota Avenue     Minneapolis, MN 55414

 

Notification of Transfer: Please notify ____________ at (612)______ with the
anticipated date of the transfers and the number of loan files to be sent to
Wells Fargo Bank, N.A.

 

Shipping instructions:

·Documents placed in a pocket file folder (legal size)

·Labels, affixed to the upper right hand corner of the legal-size pocket file
folder, including Issuer Name, Previous Loan # (if any), Borrower Name, Loan #

·Loan files placed in sequential, numerical loan number order inside archive
boxes

·A packing list, consisting of a list of the loans and the box number, must be
included in each box

·Each box must be marked on the outside to identify its contents as follows:
Investor/Seller/Funding Date/Box 1 of __ , Ln # 100000–100200

 

 

 

 

EXHIBIT B

 

DATA FORMAT

 

Each column must contain the column header indicated in the new CSV Field Header
name column on the attached grid.

 

Each column is separated by a comma; if data in a column contains valid commas,
that data is surrounded by double quotes; so the file is comma delimited and
double quote text qualified. Double quotes are only required when the data
contains commas that do not indicate a new column.

 

Dates are required to be formatted as follows: MM/DD/YYYY

 

All data should be formatted as Text. The TYPE referred to below is a listing of
what the field type on the collateral tracking system is. This is to assist in
identifying what data is importable to a specific field and what is not. For
example a value of ‘Monday’ would not be importable to the Rate field as Rate is
a numeric field and the value of ‘Monday’ is text characters.

 

Char and Varchar = Any text up to the length specified, can be any combo of
letters numbers that fit within the maximum field length

 

Numeric = Only numbers. Precision is found under formatting. For example 3.3 =
123.123, 6.2 = 123456.12

 

Small int = A number between 0 and 32,000

 

Tiny Int = 0 or 1 (0 = unchecked, 1 = checked).

 

Integer = Numeric without decimals.

 

*Required

Field Header Name   Type   Formatting   Max Length   Description  COLL_KEY*  
Char(20)       20   Collateral Id ALT_ID   Char(20)       20   Alternate id
BORROWER*   Varchar(60)       60   Borrower 1 Last Name CASENUM   Char(20)      
20   Case Number CLOSED   Small Date   MM/DD/YYYY   10   Closed Date FIRSTDUE  
Small Date   MM/DD/YYYY   10   First Due Date MATURITY*   Small Date  
MM/DD/YYYY   10   Maturity Date RATE*   Numeric   3.6   9   Rate LNAMOUNT*  
Numeric   12.2   14   Original Loan Amount PI   Numeric   6.2   8   Payment &
Interest STATE*   Char(2)       2   State CITY*   Varchar(60)       60   City
ZIP*   Varchar(10)       10   Zip Code ADDRESS*   Varchar(60)       60   Address
ARMADJ*   Small Date   MM/DD/YYYY   10   ARM Adjust Date ARMCONV   Char(1)      
1   ARM Convertability ARMROUND   Numeric   3.6   9   ARM Round ARMACAP*  
Numeric   3.6   9   ARM Annual Cap ARMLCAP*   Numeric   3.6   9   ARM Life Cap
ARMMARGIN*   Numeric   3.6   9   ARM Margin ARMFLOOR   Numeric   3.6   9   ARM
Floor ARMINDEX   Varchar(10)       10   ARM Index Source ARMIDXRATE   Numeric  
3.6   9   ARM Index Rate

 

 

 

 

Field Header Name   Type   Formatting   Max Length   Description  ARMLOOKBAK  
Small Int   1   5   ARM Look back MERSMIN*   Char(18)       18   Mers Min Number
MERSFLAG*   TinyInt   1   1   MERS Flag (1=Checked 0 = Unchecked) BOOKPAGE  
Char(10)       10   Instrument Book and Page number CTRLNUM   Varchar(7)       7
  Control Number INSTRUMENT   Varchar(20)       20   Instrument Number RECORDED
  Small Date   MM/DD/YYYY   10   Recorded Date CURR_UPB   Numeric   12.2   14  
Current Unpaid Principal Balance INVEST_KEY   Char(20)       20   Investor Id
ISMOM   TinyInt   1   1   MOM Flag (1 = Checked 0 = Unchecked) TRUSTNUM  
VarChar(40)       40   Trust Number UDF_CHAR1*   Varchar(40)       40   User
Defined Character Field 1 (co-op) UDF_CHAR2   Varchar(40)       40   User
Defined Character Field 2 UDF_DATE1   Small Date   MM/DD/YYYY   10   User
Defined Date Field 1 UDF_DATE2   Small Date   MM/DD/YYYY   10   User Defined
Date Field 2 UDF_DOL1   Numeric   12.2   14   User Defined Dollar Field 1
UDF_DOL2   Numeric   12.2   14   User Defined Dollar Field 2 UDF_PCT1   Numeric
  4.6   10   User Defined Percentage Field 1 UDF_PCT2   Numeric   4.6   10  
User Defined Percentage Field 2 UDF_INT1   Integer   7   7   User Defined
Integer Field 1 UDF_INT2   Integer   7   7   User Defined Integer Field 2 VINNUM
  Varchar(20)       20   Vehicle Identification Number MAKE   Varchar(10)      
10   Vehicle Make MODEL   Varchar(10)       10   Vehicle Model YEAR   Varchar(4)
      4   Vehicle Year ASSTDESC   Varchar(25)       25   Description Of The
Asset LTV   Numeric   3.1   4   Loan To Value Ratio TERM   Varchar(3)       3  
Loan or Lease Term Address2   Varchar(30)       30   Address 2 BORR1FIRST*  
Varchar(30)       30   Borrower 1 First name BORR1MID   Varchar(30)       30  
Borrower 1 Middle Name BORR2FIRST   Varchar(30)       30   Borrower 2 First Name
BORR2MID   Varchar(30)       30   Borrower 2 Middle Name BORR2LAST   Varchar(60)
      60   Borrower 2 Last Name ARMCEIL   Numeric   2.3   5   ARM Ceiling COUNTY
  Varchar       40   County RATECHGFRQ   Small Int       5   Rate Change
Frequency – In months BALLOONFLG   TinyInt       1   Balloon Flag (1 = Checked 0
= Unchecked) BALLOONTRM   Small Int       5   Balloon Term – In months IO_FLAG  
TinyInt       1  

Interest Only Flag

(1 = Checked 0 = Unchecked)

IO_TERM   Small Int       5   Interest Only Term – In months ARMPFLRINI  
Numeric   3.6   9   Initial Periodic Rate Floor ARMPCAPINI   Numeric   3.6   9  
Initial Periodic Rate Cap ARMPFLOOR   Numeric   3.6   9   Periodic Rate Floor
ROUND_METH   TinyInt       1  

Arm Loan Rounding Method

( 0=Round Nearest, 1=Round Up, 2=Round Down, 3=None )

INTAMOUNT   Numeric   12.2   14   Interest Amount FUNDDATE   Small Date  
MM/DD/YYYY   10   Funding Date

 

 

 

 

Field Header Name   Type   Formatting   Max Length   Description  NEGAMFLAG  
TinyInt       1  

Negative Amortization Flag

(1 = Checked 0 = Unchecked)

NEGAMCAP   Numeric   3.6   9   Negative Amortization Cap PAYCAP   Numeric   12.2
  14   Payment Cap Amount PREPAYTERM   Small Int       5   Prepayment Term
PPP_FLAG   TinyInt       1  

Prepayment Penalty Flag

(1 = Checked 0 = Unchecked)

PPP_DESCR   Varchar(254)       254   Prepayment Penalty Description PPP_PCT  
Numeric   3.6   9   Prepayment Penalty Percent SERVICER_LOAN_ID   Varchar(20)  
    20   Servicer Loan Number ADDITIONAL_LOAN_ID   Varchar(20)       20  
Additional Loan Number

 

 

 

 

EXHIBIT C

 

AUTHORIZED REPRESENTATIVES CERTIFICATION

 

TO: Wells Fargo Bank Document Custody

 

Reference is hereby made to the Custodial Agreement, dated as of September 1,
2012, between Christiana Trust, a division of Wilmington Savings Fund Society,
FSB, as Trustee, Redwood Residential Acquisition Corporation, as Seller, Sequoia
Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master
Servicer, and Wells Fargo Bank, N.A., as Custodian (the “Custodial Agreement”).

 

Effective ________________ (date), the undersigned, a duly authorized
representative of
[[APM/BCM/BEN/CEN/CMC/CSF/CTB/EHL/EMM/FAM/FCL/FCM/FRB/FRE/FUL/GFC/GMC/HNB/MFC/MON/PHH/PL/PLZ/PSB/SBT/SFS/SSB/UMP/WMC],
as [Servicer/Originator][Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee][Sequoia Residential Funding, Inc., as Depositor][Wells
Fargo Bank, N.A., as Master Servicer], hereby designates each of the persons
whose names, titles, and signatures appear below as an Authorized Representative
under the Custodial Agreement. This authorization will remain in place until
such time as it is revoked, amended or supplemented in writing, by an officer of
the Trustee or the Servicer.

 

Capitalized terms not defined herein shall have the meaning ascribed to them in
the Custodial Agreement.

 

Name   Title   Specimen Signature                                              
             

 

The above named company agrees to immediately notify Wells Fargo Bank, N.A., or
its successors or assigns (“Wells Fargo”), should any person named hereunder
become ineligible as an Authorized Representative and shall indemnify Wells
Fargo and hold it harmless from and against any actions and/or suits whether
groundless or otherwise and from and against any losses, damages, costs,
charges, counsel fees, payments, expenses and liabilities (“Losses”) arising
directly out of any action as an Authorized Representative under the Custodial
Agreement of any person named in this list, except for liability arising out of
Wells Fargo’s negligence, wilful misconduct or bad faith. These indemnity
provisions shall survive the termination or assignment of the pools or loans.

 

 

 

 

                IN WITNESS WHEREOF, the undersigned has executed this
certificate for and on behalf of
[[APM/BCM/BEN/CEN/CMC/CSF/CTB/EHL/EMM/FAM/FCL/FCM/FRB/FRE/FUL/GFC/GMC/HNB/MFC/MON/PHH/PL/PLZ/PSB/SBT/SFS/SSB/UMP/WMC],
as [Servicer/Originator][Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee][Sequoia Residential Funding, Inc., as Depositor][Wells
Fargo Bank, N.A., as Master Servicer], this ____day of____________, _____.

 

  By (signature):    

 

  Name:  

 

  Title:    

 

  Phone #: ________________ Fax #:  

 

This form must be signed by an officer of the company. The officer needs to be
someone other than those individuals who are being added as authorized signers.

 

ACKNOWLEDGEMENT:

(Individual)

 

State of    }ss.

 

County of    }ss.

 

This instrument was acknowledged before me on ___________________ (date)
by________________________________
______________________________________________________________________________________________

 



      (Seal) (Signature of notarial officer)     My Commission Expires:    



  

 

 

 

EXHIBIT D-1

 

INITIAL AUTHORIZED REPRESENTATIVES OF THE TRUSTEE

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-2

 

INITIAL AUTHORIZED REPRESENTATIVES OF THE DEPOSITOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3A

 

INITIAL AUTHORIZED REPRESENTATIVES OF AMERICAN PACIFIC MORTGAGE CORPORATION, AS
ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

  

EXHIBIT D-3B

 

INITIAL AUTHORIZED REPRESENTATIVES OF SIMONICH CORPORATION, dba BANK OF COMMERCE
MORTGAGE, AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3C

 

INITIAL AUTHORIZED REPRESENTATIVES OF BENCHMARK BANK, AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3D

 

INITIAL AUTHORIZED REPRESENTATIVES OF CENLAR FSB, AS SERVICER

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3E

 

INITIAL AUTHORIZED REPRESENTATIVES OF COLE TAYLOR BANK, AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3F

 

INITIAL AUTHORIZED REPRESENTATIVES OF COLONIAL SAVINGS, F.A., AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 



 



EXHIBIT D-3G

 

INITIAL AUTHORIZED REPRESENTATIVES OF CORNERSTONE MORTGAGE COMPANY, AS
ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3H

 

INITIAL AUTHORIZED REPRESENTATIVES OF EMBRACE HOME LOANS, INC., AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3I

 

INITIAL AUTHORIZED REPRESENTATIVES OF EVERGREEN MONEYSOURCE MORTGAGE COMPANY DBA
EVERGREEN HOME LOANS, AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3J

 

INITIAL AUTHORIZED REPRESENTATIVES OF FIRST CHOICE LOAN SERVICES, INC., AS
ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3K

 

INITIAL AUTHORIZED REPRESENTATIVES OF FIRST REPUBLIC BANK, AS SERVICER AND AS
ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3L

 

INITIAL AUTHORIZED REPRESENTATIVES OF FLAGSTAR CAPITAL MARKETS CORPORATION, AS
ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3M

 

INITIAL AUTHORIZED REPRESENTATIVES OF FRANKLIN AMERICAN MORTGAGE COMPANY, AS
ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

 

EXHIBIT D-3N

 

INITIAL AUTHORIZED REPRESENTATIVES OF FREMONT BANK, AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3O

 

INITIAL AUTHORIZED REPRESENTATIVES OF FULTON BANK, AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

 

EXHIBIT D-3P

 

INITIAL AUTHORIZED REPRESENTATIVES OF GUARDHILL FINANCIAL CORPORATION, AS
ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

EXHIBIT D-3Q

 

INITIAL AUTHORIZED REPRESENTATIVES OF GUILD MORTGAGE COMPANY, AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

EXHIBIT D-3R

 

INITIAL AUTHORIZED REPRESENTATIVES OF THE HUNTINGTON NATIONAL BANK, AS
ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

EXHIBIT D-3S

 

INITIAL AUTHORIZED REPRESENTATIVES OF MEGASTAR FINANCIAL CORPORATION, AS
ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3T

 

INITIAL AUTHORIZED REPRESENTATIVES OF MONARCH BANK, AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

 

EXHIBIT D-3U

 

INITIAL AUTHORIZED REPRESENTATIVES OF PHH MORTGAGE CORPORATION, AS SERVICER AND
AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3V

 

INITIAL AUTHORIZED REPRESENTATIVES OF PRIMELENDING, A PLAINSCAPITAL COMPANY, AS
ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3W

 

INITIAL AUTHORIZED REPRESENTATIVES OF PLAZA HOME MORTGAGE, INCORPORATED, AS
ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3X

 

INITIAL AUTHORIZED REPRESENTATIVES OF PROVIDENT SAVINGS BANK, AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3Y

 

INITIAL AUTHORIZED REPRESENTATIVES OF STERLING SAVINGS BANK, AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3Z

 

INITIAL AUTHORIZED REPRESENTATIVES OF STIFEL BANK AND TRUST, AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3AA

 

INITIAL AUTHORIZED REPRESENTATIVES OF UMPQUA BANK, AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3BB

 

INITIAL AUTHORIZED REPRESENTATIVES OF UNITED SHORE FINANCIAL SERVICES, LLC, AS
ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3CC

 

INITIAL AUTHORIZED REPRESENTATIVES OF WINTRUST MORTGAGE, A DIVISION OF
BARRINGTON BANK AND TRUST COMPANY, N.A., AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-4

 

INITIAL AUTHORIZED REPRESENTATIVES OF WELLS FARGO BANK, N.A., AS MASTER SERVICER

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 



EXHIBIT E

 

Wells Fargo Bank, N.A.

SCHEDULE OF FEES FOR CUSTODY SERVICES

 

All fees described below to be paid by the Master Servicer as set forth in the
Custodial Agreement, except as described under “Shipping.”

 

Transaction Charges:1

 

Annual Safekeeping Fee:

Per Mortgage File held at end of month

 

Final/trailing Documents – Rejected Trailing/Final Documents

Includes filing of documents in the Mortgage File,

Per occurrence

 

Release Requests/Rejected Release Requests

Standard Release

-48 hour turnaround time, excludes shipping expense

-Requests returned for Mortgage Files not in custody or improperly prepared

Requests for Release

 

Rush Release Requests

24 hour turnaround time, excludes shipping expense

 

Shipping

The applicable Servicer shall be required to pay shipping expenses for any
Mortgage File if there has been a breach of any representation or warranty made
with respect to the related Mortgage Loan in the related servicing agreement
resulting in the repurchase of such Mortgage Loan by such Servicer. In all other
cases where any Mortgage Files are required to be shipped to any party, the
Depositor shall pay the related shipping expenses; provided, however, that if
the Depositor fails to pay such expenses within 45 days of invoicing from the
Custodian, such expenses shall be paid by the Trust Fund, subject to the
limitations on reimbursements in clause (B) of the definition of Available
Distribution Amount in the Pooling and Servicing Agreement.

 

File Reinstatements/Rejected File Reinstate

Reinstatements that cannot be accepted because the file is incomplete

 

Trust Receipts/ Certifications /Bailee Letters

Issuance of bailee letters, trust receipts, if applicable. Per receipt/letter

 

File Pull Fee

Per file includes research, etc.

 

Labeling of files

Includes the preparation and application of labels to files

 

Endorsement and Assignment Stamping

Per endorsement or assignment

 

Copies of Documents

Pull fee per file

Per single sided copy

Costs of special projects requiring copies of more than 5% of the Mortgage Files
shall be negotiated with and paid by the requesting party.

 

Interfiling fee

Includes placing loan files or documents in loan number order. Per file or
document.

 

File Folders Includes placing documents not received in manila folder

  

 





1 Fee amount to be provided to the Master Servicer by the Custodian

 

 

 

 

EXHIBIT F

 

REQUEST FOR RELEASE OF DOCUMENTS

 

To: Wells Fargo Bank, N.A.   Date:  _______________   751 Kasota Avenue      
Minneapolis, MN 55414       Attn: WFDC Release Department    

 

Re:Custodial Agreement, dated as of September 1, 2012, among Christiana Trust, a
division of Wilmington Savings Fund Society, FSB, as Trustee, Redwood
Residential Acquisition Corporation, as Seller, Sequoia Residential Funding,
Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer, and Wells Fargo
Bank, N.A., as Custodian (the “Custodial Agreement”)

 

In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian's Mortgage File for the Mortgage Loan
described below, for the reason indicated.

 

Mortgage Loan Number:   Investor Number:       Mortgagor Name, Address & Zip
Code:   Pool Number:

 

Reason for Requesting Documents (check one):     _______ 1. Mortgage Paid in
Full     _______ 2. Foreclosure     _______ 3.  Substitution     _______  4.
Other Liquidation     _______ 5. Non-liquidation Reason:__________________

 

By:       (Authorized Signature)  

 







Printed Name           [Servicer][Master Servicer] Name:
__________________________________         Ship To Address:
___________________________           _______ _____________________        
Phone: _______ _____________________  



 

 

 



 



Custodian

 

Please acknowledge the execution of the above request by your signature and date
below:

 

    Date   Signature               Documents returned to Custodian:            
      Date   Custodian      

 

 

 

 

EXHIBIT G

 

FORM OF CERTIFICATION

 

DATE

 

Christiana Trust, a division of

Wilmington Savings Fund Society, FSB, as Trustee

500 Delaware Avenue, 11th Floor

Wilmington, DE 19801

Attention: Corporate Trust

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 330

Mill Valley, CA 94941

Attention:  Sequoia Mortgage Trust 2012-4

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 330

Mill Valley, CA 94941

Attention:  Sequoia Mortgage Trust 2012-4

 

American Pacific Mortgage Corporation

3000 Lava Ridge Court, Suite 200

Roseville, California 95661

Attention: Chito Schnupp, EVP

 

Simonich Corporation, dba Bank of Commerce Mortgage

3130 Crow Canyon Place, Suite 300

San Ramon, California 94583

Attention: Scott M. Simonich

 

Benchmark Bank

5700 Legacy Drive – Suite 10

Plano, Texas 75024

Attention: Kay Roubadeaux

 

Cenlar FSB

425 Phillips Boulevard

Ewing, NJ 08618

 

Cornerstone Mortgage Company

1177 West Loop South Suite 200

Houston, TX 77027

Attention: Daniel Cooper

 

Cole Taylor Bank

7789 East M-36

Whitmore Lake, MI 48189

Attention: Phil Miller

 

 

 

 

Embrace Home Loans, Inc.

25 Enterprise Center

Newport, RI 02842

Attention: Brian Gilpin

 

Colonial Savings, F.A.

2626 West Freeway

Fort Worth, Texas

 

Evergreen Moneysource Mortgage Company dba Evergreen Home Loans

915 118th Avenue SE, Suite 300

Bellevue, WA 98005

Attention: Secondary Marketing

 

Franklin American Mortgage Company

501 Corporate Centre Drive, Suite 400

Franklin, Tennessee 37067

Attention: Kelly C. Johnson

 

Flagstar Capital Markets Corporation

5151 Corporate Drive

Troy, Michigan 48098

Attention: Product Development Department

 

First Choice Loan Services, Inc.

500 Campus Drive, Suite 102

Morganville, NJ 07751

Attention: Norman Koenigsberg, President

 

First Republic Bank

111 Pine Street

San Francisco, CA 94111

Attention: Tony Sachs

 

Fremont Bank

25151 Clawiter Rd.

Hayward, CA 94545

Attention: Gary DeLuca, Residential Lending

 

Fulton Bank, National Association

One Penn Square

Lancaster, PA 17602

Attention: Jill Carson

 

GuardHill Financial Corp.

140 East 45th Street, 31st Floor

New York, NY, 10017

 

Guild Mortgage Company

5898 Copley Drive, 5th floor

San Diego, CA 92111

 

 

 

 

The Huntington National Bank

Huntington Mortgage Group

7575 Huntington Park Drive

Columbus, OH 43235

Attention: Secondary Marketing

 

MegaStar Financial Corporation

1080 Cherokee Street

Denver, CO 80204

 

Monarch Bank

2809 S Lynnhaven Road Suite 200

Virginia Beach, Virginia 23452

Attention: William T. Morrison EVP

 

PHH Mortgage Corporation

One Mortgage Way

Mt. Laurel, NJ 08054

Attention: Vice President, Servicing

 

Plaza Home Mortgage, Incorporated

5090 Shoreham Place, Suite 206

San Diego, CA 92122

Attention: Michael Fontaine

 

Provident Savings Bank

3756 Central Avenue

Riverside, CA 92506

Attention: Mac Drew

 

Stifel Bank and Trust

955 Executive Parkway, Suite 216

St. Louis, MO 63141

Attention: Mark Della CameraPrimeLending, a PlainsCapital Company

18111 Preston Road, Suite 900

Dallas, Texas 75252

Attention: Mr. Scott Eggen, SVP

 

United Shore Financial Services, LLC

555 S. Adams Road

Birmingham, MI 48009

Attention: Michael Castleforte

 

Sterling Savings Bank Home Loan Division

6505 218th St SW, Suite 9

Mountlake Terrace, WA, 98043

Attention: Kathrine Shairrick, Loan Servicing

 

Umpqua Bank

6610 SW Cardinal Lane, Ste. 300

Tigard, OR 97224

Attention: Ronald Stroble

 



 

 



 

 

Wintrust Mortgage,

a division of Barrington Bank and Trust

1S660 Midwest Road, Suite 100

Oakbrook Terrace, Illinois 60181

Attention: Loss Mitigation

 

Re:Custodial Agreement, dated as of September 1, 2012, among Christiana Trust, a
division of Wilmington Savings Fund Society, FSB, as Trustee, Redwood
Residential Acquisition Corporation, as Seller, Sequoia Residential Funding,
Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer, and Wells Fargo
Bank, N.A., as Custodian (the “Custodial Agreement”)



 

Ladies and Gentlemen:

 

In accordance with the provisions of Section 3.2(a) of the above referenced
Custodial Agreement, the undersigned, as the Custodian, hereby certifies that,
except as noted on the attached Exception Report, it has reviewed each Mortgage
Loan listed in the Mortgage Loan Schedule and has determined that (i) all
documents required to be delivered to it pursuant to the Custodial Agreement are
in its possession; and, (ii) such documents have been reviewed by it and appear
regular on their face and related to such Mortgage Loan. All capitalized terms
used but not defined herein shall have the meanings set forth in the Custodial
Agreement.

 

The Custodian makes no representations as to, and shall not be responsible to
verify, (I) the validity, legality, enforceability, perfectibility, due
authorization, recordability, sufficiency, or genuineness of any of the
documents contained in each Mortgage File or (ii) the collectability,
insurability, effectiveness or suitability of any such Mortgage Loan.

 

 

  Wells Fargo Bank, N.A., as Custodian         By:     Name:     Title:  

 

 

 

 

EXHIBIT H

 

FORM OF TRANSMITTAL LETTER


 

[Custodian Letterhead]

  

[ Date]

  

[Purchaser]

[Insert street address]

________________

________________

  

Re: ___________________________

 

Ladies and Gentlemen:

 

Attached please find those Mortgage Loans listed separately on the attached
schedule, which Mortgage Loans are owned by the Trustee and are being delivered
to you for purchase.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in that certain Custodial Agreement, dated as of September 1, 2012,
among Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as
Trustee, Redwood Residential Acquisition Corporation, as Seller, Sequoia
Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master
Servicer, and Wells Fargo Bank, N.A., as Custodian.

 

Each of the Mortgage Loans is owned by the Trustee. Such ownership interest
shall be released only upon remittance of $_____________ representing the full
amount of the purchase price of such Mortgage Loans (the “Payoff Amount”) by
wire transfer of immediately available funds to the following account:

 

WIRE TRANSFER INSTRUCTIONS:

[to be provided by Securities Administrator]

 

Pending the purchase of each Mortgage Loan and until the Payoff Amount is
received, the aforesaid ownership interest therein will remain in full force and
effect, and you shall hold possession of the Mortgage Loans and the
documentation evidencing same as custodian, agent and bailee for and on behalf
of the Trustee. In the event that any Mortgage Loan is unacceptable for
purchase, promptly return the rejected item directly to the Custodian at its
address set forth below. The Mortgage Loans must be so returned or Payoff Amount
remitted in full no later than 30 days from the date hereof. If you are unable
to comply with the above instructions, please so advise the undersigned
Custodian immediately.

 

 

 

 

NOTE: BY ACCEPTING THE MORTGAGE LOANS DELIVERED TO YOU WITH THIS LETTER, YOU
CONSENT TO BE THE CUSTODIAN, AGENT AND BAILEE FOR THE OWNER ON THE TERMS
DESCRIBED IN THIS LETTER. THE CUSTODIAN REQUESTS THAT YOU ACKNOWLEDGE RECEIPT OF
THE ENCLOSED MORTGAGE LOANS AND THIS LETTER BY SIGNING AND RETURNING THE
ENCLOSED COPY OF THIS LETTER TO THE CUSTODIAN; HOWEVER, YOUR FAILURE TO DO SO
DOES NOT NULLIFY SUCH CONSENT.

 

  Very truly yours,       Wells Fargo Bank, N.A.,   as Custodian         By:    
Name:     Title:     Address:  

 

ACKNOWLEDGED AND AGREED:   Authorized Signature:   [Purchaser]   By:   Name:  
Title:   Address:  

 

 

 

 

EXHIBIT I

 

FORM OF CERTIFICATION REGARDING SERVICING CRITERIA TO BE
ADDRESSED IN REPORT ON ASSESSMENT OF COMPLIANCE

 

The assessment of compliance to be delivered by the Custodian shall address, at
a minimum, the criteria identified below with an "X" as Servicing Criteria
applicable to the Custodian:

 

Regulation

AB

Reference

  Servicing Criteria   Custodian               General Servicing Considerations
              1122(d)(1)(i)   Policies and procedures are instituted to monitor
any performance or other triggers and events of default in accordance with the
transaction agreements.   N/A           1122(d)(1)(ii)   If any material
servicing activities are outsourced to third parties, policies and procedures
are instituted to monitor the third party’s performance and compliance with such
servicing activities.     N/A           1122(d)(1)(iii)   Any requirements in
the transaction agreements to maintain a back-up servicer for the pool assets
are maintained.   N/A           1122(d)(1)(iv)   A fidelity bond and errors and
omissions policy is in effect on the party participating in the servicing
function throughout the reporting period in the amount of coverage required by
and otherwise in accordance with the terms of the transaction agreements.    
N/A               Cash Collection and Administration                
1122(d)(2)(i)   Payments on pool assets are deposited into the appropriate bank
collection accounts and related bank clearing accounts no more than two business
days following receipt, or such other number of days specified in the
transaction agreements.   N/A           1122(d)(2)(ii)   Disbursements made via
wire transfer on behalf of an obligor or to an investor are made only by
authorized personnel.   N/A           1122(d)(2)(iii)   Advances of funds or
guarantees regarding collections, cash flows or distributions, and any interest
or other fees charged for such advances, are made, reviewed and approved as
specified in the transaction agreements.     N/A           1122(d)(2)(iv)   The
related accounts for the transaction, such as cash reserve accounts or accounts
established as a form of over collateralization, are separately maintained
(e.g., with respect to commingling of cash) as set forth in the transaction
agreements.   N/A           1122(d)(2)(v)   Each collection account is
maintained at a federally insured depository institution as set forth in the
transaction agreements. For purposes of this criterion, “federally insured
depository institution” with respect to a foreign financial institution means a
foreign financial institution that meets the requirements of Rule 13k-1(b)(1) of
the Securities Exchange Act.   N/A

 

 

 

 

1122(d)(2)(vi)   Unissued checks are safeguarded so as to prevent unauthorized
access.     N/A           1122(d)(2)(vii)   Reconciliations are prepared on a
monthly basis for all asset-backed securities related bank accounts, including
collection accounts and related bank clearing accounts. These reconciliations
are (A) mathematically accurate; (B) prepared within 30 calendar days after the
bank statement cutoff date, or such other number of days specified in the
transaction agreements; (C) reviewed and approved by someone other than the
person who prepared the reconciliation; and (D) contain explanations for
reconciling items. These reconciling items are resolved within 90 calendar days
of their original identification, or such other number of days specified in the
transaction agreements.   N/A               Investor Remittances and Reporting  
            1122(d)(3)(i)   Reports to investors, including those to be filed
with the Commission, are maintained in accordance with the transaction
agreements and applicable Commission requirements. Specifically, such reports
(A) are prepared in accordance with timeframes and other terms set forth in the
transaction agreements; (B) provide information calculated in accordance with
the terms specified in the transaction agreements; (C) are filed with the
Commission as required by its rules and regulations; and (D) agree with
investors’ or the trustee’s records as to the total unpaid principal balance and
number of pool assets serviced by the Servicer.   N/A           1122(d)(3)(ii)  
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.   N/A           1122(d)(3)(iii)   Disbursements made to an investor
are posted within two business days to the Servicer’s investor records, or such
other number of days specified in the transaction agreements.   N/A          
1122(d)(3)(iv)   Amounts remitted to investors per the investor reports agree
with cancelled checks, or other form of payment, or custodial bank statements.  
N/A               Pool Asset Administration               1122(d)(4)(i)  
Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.   X          
1122(d)(4)(ii)   Pool assets  and related documents are safeguarded as required
by the transaction agreements   X           1122(d)(4)(iii)   Any additions,
removals or substitutions to the asset pool are made, reviewed and approved in
accordance with any conditions or requirements in the transaction agreements.  
N/A

 

 

 

 

1122(d)(4)(iv)   Payments on pool assets, including any payoffs, made in
accordance with the related pool asset documents are posted to the Servicer’s
obligor records maintained no more than two business days after receipt, or such
other number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
pool asset documents.   N/A           1122(d)(4)(v)   The Servicer’s records
regarding the pool assets agree with the Servicer’s records with respect to an
obligor’s unpaid principal balance.   N/A           1122(d)(4)(vi)   Changes
with respect to the terms or status of an obligor's pool assets (e.g., loan
modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.   N/A           1122(d)(4)(vii)   Loss mitigation or recovery actions
(e.g., forbearance plans, modifications and deeds in lieu of foreclosure,
foreclosures and repossessions, as applicable) are initiated, conducted and
concluded in accordance with the timeframes or other requirements established by
the transaction agreements.   N/A



  

1122(d)(4)(viii)   Records documenting collection efforts are maintained during
the period a pool asset is delinquent in accordance with the transaction
agreements. Such records are maintained on at least a monthly basis, or such
other period specified in the transaction agreements, and describe the entity’s
activities in monitoring delinquent pool assets including, for example, phone
calls, letters and payment rescheduling plans in cases where delinquency is
deemed temporary (e.g., illness or unemployment).   N/A           1122(d)(4)(ix)
  Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.   N/A          
1122(d)(4)(x)   Regarding any funds held in trust for an obligor (such as escrow
accounts): (A) such funds are analyzed, in accordance with the obligor’s pool
asset documents, on at least an annual basis, or such other period specified in
the transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable pool asset documents and state laws; and
(C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related pool assets, or such other number of days specified in
the transaction agreements.   N/A           1122(d)(4)(xi)   Payments made on
behalf of an obligor (such as tax or insurance payments) are made on or before
the related penalty or expiration dates, as indicated on the appropriate bills
or notices for such payments, provided that such support has been received by
the servicer at least 30 calendar days prior to these dates, or such other
number of days specified in the transaction agreements.   N/A          
1122(d)(4)(xii)   Any late payment penalties in connection with any payment to
be made on behalf of an obligor are paid from the Servicer’s funds and not
charged to the obligor, unless the late payment was due to the obligor’s error
or omission.   N/A

 

 

 

 

1122(d)(4)(xiii)   Disbursements made on behalf of an obligor are posted within
two business days to the obligor’s records maintained by the servicer, or such
other number of days specified in the transaction agreements.   N/A          
1122(d)(4)(xiv)   Delinquencies, charge-offs and uncollectible accounts are
recognized and recorded in accordance with the transaction agreements.   N/A    
      1122(d)(4)(xv)   Any external enhancement or other support, identified in
Item 1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained as set
forth in the transaction agreements.   N/A

 

 



 

 



 

Annex 1

DOCUMENT TYPES AND EXCEPTION CODES

 

DOCUMENT TYPES

 

Track Item Type   Doc Type COLLATERAL ITEM     1003   Residential Loan
Application 1008   Underwriting and Transmittal Summary 1994   1994 CHCH SECTY
1995   1995 CHCH SECTY 1996   1996 CHCH SECTY 1997   1997 CHCH SECTY 711A   GNMA
11711A 711B   GNMA 11711B AAL1   ASSN/ASSN LEAS1 AAL2   ASSN/ASSN LEAS2 ACC1  
ASUM CO. UCC1 ACC3   ASUM-AMD/TRM CO ACCA   ACCT CTRL AGREE ACCP   ACCEPT &
ASSUM ( COOP) ACS1   ASUM ST. UCC1 ACS3   ASUM-AMD/TRM ST ADDM   ADDENDUM AFFD  
NAME AFFIDAVIT AFFX   Affidavit of Affixation AGRE   ASSIGN OF AGREE ALCR  
Assignment to Letter of Credit ALN1   ALLONGE 1 ALN2   ALLONGE 2 ALN3   ALLONGE
3 ALN4   ALLONGE 4 ALN5   ALLONGE 5 ALN6   ALLONGE 6 ALN7   ALLONGE 7 ALN8  
ALLONGE 8 ALN9   ALLONGE 9 ALNG   ALLONGE ALNI   ALLONGE INTRVN ALNV   ALLONGE
FINAL AMOR   Amortization Schedule AMRT   AMORT. SCH. APL   ASSIGNMENT OF
PROPERTY LEASE APPL   APPLICATION APPR   APPRAISAL AREC   ASN RECG AGREE ARM  
ADJ RATE MORTG AS10   ASSIGNMENT 10 AS11   ASSIGNMENT 11 ASAG   ASSN-ASSU AGRMT
ASCC   (New) ASCC ASGM   ASSN OF MTGE ASGN   (New) ASGN ASL1   ASSN 1 OF LEASE

 

 

 

 

Track Item Type   Doc Type ASL2   ASSN 2 OF LEASE ASL3   ASSN 3 OF LEASE ASL4  
ASSN 4 OF LEASE ASL5   ASSN 5 OF LEASE ASL6   ASSN 6 OF LEASE ASL7   ASSN 7 OF
LEASE ASLQ   ASN LIQUOR LIC. ASLR   ASSN LEASE/RENT ASLV   LEASE INV ASSN ASN1  
ASSIGNMENT 1 ASN2   ASSIGNMENT 2 ASN3   ASSIGNMENT 3 ASN4   ASSIGNMENT 4 ASN5  
ASSIGNMENT 5 ASN6   ASSIGNMENT 6 ASN7   ASSIGNMENT 7 ASN8   ASSIGNMENT 8 ASN9  
ASSIGNMENT 9 ASNB   BLANKET ASSN ASNP   Assignment of Proprietary Lease ASNV  
ASSN TO INVESTR ASNX   ASSIGNMENT 10+ ASPW   ASG-PRMTS&WARRT ASSB   (New) ASSB
ASSE   ASSETT MGR AGRT ASSM   ASSN SUB/MGMT ASSN   INT. ASSIGNMENT ASSO   ORIG
ASSIGNMENT ASSU   ASSUMPTION ASUM   ASSUMPT AGREEMT ASV1   SUBSEQ PRIV ASN ASVB
  BLNKT ASSN—INV ATTY   ATTY'S OPINION AVRF   Asset Verification BAIL   BAILEE
LETER BALN   Balloon Mortgages BARC   (New) BARC BASN   BARCLAYS A/M BCIA  
BLNKT CERT-GNMA BKST   Bank Statements BLNK   (c) Blank Description BOFS   BILL
OF SALE BOND   LOST INSTR AFFD BORR   CERT OF BORROW BPO   Brokers Price Opinion
BUYD   BUYDOWN AGREEMT CASH   CASH MANAGEMENT CEM   CONSOL/EXT AGRM CERI   REO
Certificate of Insurance CERT   MIC/LGC CINL   (New) CINL CKLT   LOAN FILE
CHECKLIST CNFS   CERT NONFOREIGN

 

 

 

 

Track Item Type   Doc Type CNSV   Conservator Court Appointment COAG  
Co-Ownership Agreement COFS   CONTRACT OF SALE COFT   CERT OF TITLE COM1  
Combined Document Intervening Assignment 1 COM2   Combined Document Intervening
Assignment 2 COM3   Combined Document Intervening Assignment 3 COM4   Combined
Document Intervening Assignment 4 COM5   Combined Document Intervening
Assignment 5 COM6   Combined Document Intervening Assignment 6 COM7   Combined
Document Intervening Assignment 7 COM8   Combined Document Intervening
Assignment 8 COM9   Combined Document Intervening Assignment 9 COMB  
COMBINATION DOC COMP   COMPLETION/REP COMV   Combined Document Final Assignment
CONC   Construction Contract CONE   CONSENT (COOP) CONS   CONSOLIDATION CONT  
CNTRCT FOR DEED CONV   CONVERSION AGMT COOP   CO-OP CORP   CORPORATE ASSN CRPT  
Credit Report CSUB   COLL SUBMISSION CTRL   CRED.TENANT LSE CUST   CUSTODY
AGREEMT DEE1   ADD'L DEED DEE2   2ND ADDL DEED DEED   DEED OF TRUST DEFR  
Deferral Agreement DEFS   DEFEASANCE DOCUMENTS DOC   DOCUMENT DOFT   (New) DOFT
EDV1   SUBSEQ PRIV END EMIC   Electronic MIC ENAS   ENVIR ASSESSMNT END1  
ENDORSEMENT 1 END2   ENDORSEMENT 2 END3   ENDORSEMENT 3 END4   ENDORSEMENT 4
END5   ENDORSEMENT 5 END6   ENDORSEMENT 6 END7   ENDORSEMENT 7 END8  
ENDORSEMENT 8 END9   ENDORSEMENT 9 ENDI   Intervening Endorsement ENDV   FINAL
ENDORSEMENT ENOT   Electronic Note ENVI   ENVIRO INDEMNIT EOMP   E&O POLICY ESCL
  ESCROW LETTER ESCR   ESCROW AGREEMNT

 

 

 

 

Track Item Type   Doc Type ESTO   ESTOPPEL L/A EXTN   Extension Agreement FDOC  
Final Package-No Insuring Document FHFC   FHA Firm Commitment FHIN   FHA
Insurance FHPN   FHA Project Number FHRA   FHA Regulatory Agreement FHUD   Final
HUD FILE   LOAN FILE FILN   (New) FILN FIN   (New) FIN FIN'   (New) FIN' FIN.  
(New) FIN. FIN;   (New) FIN; FINL   FINAL PACKAGE FIXF   Fixture Filing FLIN  
FLOOD INSURANCE FPLN   FHA Home Equity Conversion Mtg with Line of Credit Only
Plan FPNT   1ST PAYMT NOTIC FRAN   FRANCHISE AGRMT FSCH   FILE SCHEDULE GFE  
Good Faith Estimate GRND   GROUND LEASES GUAR   GUARANTEE AGMNT HAZA   HAZARD
POLICY HEAA   Equity Access Agreement ICAG   INTERCREDITOR IFNL   (New) IFNL
ILGC   INDIAN LGC INCL   INS CLOSE LETTR INIP   INITIAL PACKAGE INP   (New) INP
INSU   GOVERNMENT INSURANCE INV2   (New) INV2 INVA   INVESTOR ASSN INVC   (New)
INVC IRCA   INTEREST RCA LAGR   LOAN AGREEMENT LAND   LAND HOME CONTRACT LCI  
Lender’s Closing Instructions LCRD   LETTR OF CREDIT LEAS   LEASE DOCUMENT LEGL
  LEGAL DESCR DOC LES1   ASSN OF LESS LES2   ASSN OF LES1 LESS   LEASE ESTOPPEL
LGC   LGC LIB   Lost Instrument Bond LIEN   Lienholder/ Security Interest
Evidence LIFE   Life Insurance LLA   LOST LEASE AFFIDAVIT LLAP   Lender's Loan
Approval LNA   LOST NOTE AFDVT

 

 

 

 

Track Item Type   Doc Type LNG   LOAN NOTE GUAR. LSA   LOST STOCK AFFIDAVIT LSCH
  LOAN SCHEDULE MEMO   MEMO DOCUMENT MERG   MERGER DOCUMENT MERS   MERS MFAM  
Multi-Family Rider MFLG   MERS FLAG MGMT   ASSIGN OF MGMT MHCT   Mobile Home
Certificate MHRD   Mobile Home Rider MIC   MIC MILR   (New) MILR MISC   MISC.
DOCUMENTS MMIN   MERS ID NUMBER MOD   MODIFICATION MODF   MODIF AGREEMT MODN  
MODIFICATION AGREEMENT FOR NOTE ONLY MORT   MORTGAGE MTG2   2nd Mortgage NDEF  
Notice of Default NOLA   NOLA FORM NOT1   ADD'L NOTE NOT2   2ND ADDL NOTE NOTA  
NOTICE OF ASN NOTE   MTG NOTE NRID   Note Rider NTAS   ASSIGNEE NOTICE NVA  
(New) NVA OMNA   Intervening Assignment for Omnibus OMNI   OMNIBUS OMNV   Final
Assignment for Omnibus OMVA   (New) OMVA OPER   OPERATIONS/MAIN OPIN   OPINION
PART   Participation Agreement/Certificate PBND   Performance Bond PLSA  
PLEDGE/SEC AGRE PMI   PRIV MORTG INS PMIS   PRIV. MORT INS POA   POWER OF ATTNY
POFA   POWER OF ATTORN POOL   POOL PAPERS PORT   PORTFOLIO PPPA   Prepayment
Penalty Addendum PRLS   PROPRIETARY LEASE PROL   PROPRIETARY LSE PTPL   PRELIM.
TITLE POLICY PURL   PURCHASER LEASE QCLD   QUIT CLAIM DEED RAPR   RES. APPRAISAL
RAS'   (New) RAS' RAS2   2ND ASSN SENT

 

 

 

 

Track Item Type   Doc Type RAS3   3RD ASSN SENT RAS4   4TH ASSN SENT RASN  
RECORDED ASSIGN RCAG   RECOGNITION AGREEMENT RCER   RECERT FORM REAG   RECIP
EASE AGRE RECG   RECOGN AGREEMT RECO   RECONVEYANCE RECP   RECPT&CLSG CERT RELR
  RELEASE REQUEST REOP   REO Phase Report REPL   REPLACEMENT RES REQU   REQUIRED
REPAIR RIDR   RIDERS RLAP   RES. LOAN APPL. RTC   Right to Cancel SCER   STOCK
CERT SCHD   POOL SCHEDULE SCON   Sales Contract SCRT   STOCK CERT SEC1   ASN OF
SEC AGMT SEC2   Second Property Mortgage SEC3   Third Property Mortgage SECA  
SECURITY AGREEMENT SECI   SECURITY INSTR SEVC   Final Assignment for Security
Agreement SIGN   SIGNATURE AFFID SINS   SITE INSPECTION SPOW   STOCK POWER SPRG
  SPREADER AGREMT SPWR   STOCK POWER SRID   Security Instrument Rider SRPT  
Surveyor's Report STUB   Paystub SUB   SUBORDINATION SUBD   SUBORD AGREEMT SUBR
  SUBORDINATION SUR1   FINAL SURVEY SURT   Surrender of Title/Origin Certificate
SURV   SURVEY TAGR   TRUST AGREEMENT TAXR   Tax Returns TCMT   TITLE COMMITMENT
TEND   Title Policy Endorsement TENT   TENANT ESTOPPEL TEST   TEST DOCUMENT TIL
  Truth in Lending Disclosure Statement TILN   TRUTH IN LENDNG TITL   TITL -
Converted TPOL   TITLE POLICY TRAN   (New) TRAN TRFL   MTG,ASSN & DOCS TRNS  
TORRENS CERT

 

 

 

 

Track Item Type   Doc Type TTRB   TRIAL BALANCE UARL   UNREC ASSN REL UC31  
Intervening UCC3 County Assignment 1 UC32   Intervening UCC3 County Assignment 2
UC33   Intervening UCC3 County Assignment 3 UC34   Intervening UCC3 County
Assignment 4 UC35   Intervening UCC3 County Assignment 5 UC36   Intervening UCC3
County Assignment 6 UC37   Intervening UCC3 County Assignment 7 UC38  
Intervening UCC3 County Assignment 8 UC39   Intervening UCC3 County Assignment 9
UC3I   UCC-3 INTV(CO) UC3U   Unfiled UCC3 to Blank UCC1   UCC-1 (CO) UCC2   UCC2
- Converted UCC3   UCC-3 (CO) UCS1   UCC-1 (ST) UCS3   UCC-3 (ST) US31  
Intervening UCC3 State Assignment 1 US32   Intervening UCC3 State Assignment 2
US33   Intervening UCC3 State Assignment 3 US34   Intervening UCC3 State
Assignment 4 US35   Intervening UCC3 State Assignment 5 US36   Intervening UCC3
State Assignment 6 US37   Intervening UCC3 State Assignment 7 US38   Intervening
UCC3 State Assignment 8 US39   Intervening UCC3 State Assignment 9 US3I   UCC-3
INTV (ST) VOE   Verification of Employment VOM   Verification of MTG VOR  
Verification of Rent W2F   W2 Form WARD   WARRANTY DEED WDEB   WARRANTY DEED TO
BUYER WDED   WARRANTY DEED WVOP   WRTN VAL OF PRP

 

EXCEPTION CODES

 

Code   Question Description 01   Missing 02   Document is Copy, Need Original 03
  Doc is a Copy, but not Certified True and Correct 04   Pages are Missing from
Document 05   Damaged Document 06   Incorrect Form 07   Date is Incorrect 08  
Loan Number does not agree with Schedule 09   Property Address does not agree
with Schedule 10   Interest Rate does not agree with Schedule 11   Interest Rate
(alpha & numeric) do not agree 12   Date of First Payment does not agree with
Schedule 13   Date of Last Payment does not agree with Schedule

 

 

 

 

Code   Question Description 14   Loan Amount does not agree with Schedule 15  
Loan Amount (alpha & numeric) do not agree 16   Monthly P&I does not agree with
Schedule 17   P&I (alpha & numeric) do not agree 18   Mortgagor Name(s) does not
agree with Schedule 19   Legal Description is Missing/Incorrect 20   Unrecorded
Original 21   White-out / Corrections Not Initialed 22   Endorsement(s) is
Missing/Incorrect 23   Notary, Acknowledgment, or Witness Information is Missing
24   Name is Missing/Incorrect 25   Signature(s) does not agree with Typed
Name(s) 26   Signature is Missing 27   Signature is Not Original 28   Signature
Date is Missing 29   Title Insurance Coverage is Insufficient 30   Named Insured
is Missing/Incorrect 31   Trustee Name is Missing/Incorrect 32   Guarantee
Percentage is Missing 33   Case Number does not agree with Schedule 34  
Commitment Number does not agree with Schedule 35   Investor Loan Number does
not agree with Schedule 36   First Interest Rate Adjustment Date differs from
Schedule 37   The Margin does not agree with Schedule 38   The Percent Rounded
does not agree with Schedule 39   The Periodic Cap does not agree with Schedule
40   The Lifetime Cap does not agree with Schedule 41   ARM Convertibility
Feature is Missing/Incorrect 42   ARM Index is Missing/Incorrect 43   ARM
Lookback Period is Missing/Incorrect 44   Schedule A is Incorrect 45   County
Missing/Incorrect 46   Loan Reference Missing/Incorrect 47   Incomplete
Information 48   Not Listed on Trial Balance (recertification code) 49   Life
Floor Does not Agree with Schedule 50   Rate Adj Frequency Does Not Agree with
Schedule 51   Closing Date Does Not Agree with Schedule 52   Document Does Not
Belong in File 53   Total Loan to Value does not agree with Schedule 54  
Property Type does not agree with Schedule 55   Loan Purpose does not agree with
Schedule 56   Occupancy does not agree with Schedule 57   Document is a "True &
Correct" copy, need Original 58   Prepayment Penalty Term differs from Schedule.
59   Title Policy Assumption Endorsement Missing 60   Break in Assignment Chain.
61   Document is Missing, Need a Copy 62   CLAIM, LIEN, INTEREST, ENCUMBRANCE,
OR RESTRICTION EXISTS 63   Mers Beneficiary Name Missing/Incorrect 64  
Duplicate Original in file 65   Corrected MIC in file 66   Rider Missing

 

 

 

 

Code   Question Description 67   in File 68   Certified True Copy 69   Recorded
Copy 70   IN PROCESS AND\OR SUBMITTED FOR RECORDING 71   Start date is
incorrect. 72   Max. principal sum doesn't agree with schedule. 73   Advance
limit amount doesn't agree with schedule. 74   Initial advance doesn't agree
with schedule. 75   Monthly advance doesn't agree with schedule. 76   Maturity
fee doesn't agree with schedule. 77   Equity share doesn't agree with schedule.
78   Reserve acct. advance amount doesn't agree with schedule. 79   Loan
Percentage does not match the schedule 80   Missing CO-OP documents 81   Initial
Fair Value does not match the schedule 82   Compounding Amount does not match
the schedule 83   Initial Lending Value does not agree with Schedule 84  
Initial Annual Percentage Rate does not match Schedule 85   Maximum Rate does
not match Schedule 86   RECEIVING BANK NAME DOES NOT AGREE 87   ABA NUMBER DOES
NOT AGREE 88   MISSING 89   ACCOUNT # DOES NOT AGREE 90   LOST DOCUMENT -
AFFIDAVIT IN FILE 91   TRUST INFORMATION MISSING OR INCORRECT 92   DOCUMENT
BEING CREATED AND OR EXECUTED 93   PAGES ARE MISSING FROM RECORDED DOC 94   OUT
FOR EXECUTION 95   NOTARY, ACKNW., OR WITNESS INFO. MISSING FROM RECORDED DOC 96
  DOCUMENT IS AN UNRECORDED COPY, NEED RECORDED COPY 97   ADDITIONAL DOCUMENTS
IN FILE 98   Missing.  Title Commitment Received 99   Document is a "True &
Correct" Copy, need Original CM   MIC/LGC IS MISSING F1   Misc. Exception F2  
Misc. Exception F3   Missing File F4   MISSING FILE MM   MORTGAGE/DEED OF TRUST
IS MISSING NM   NOTE MISSING NR   NOT REVIEWED TM   TITLE POLICY MISSING 02A  
DOCUMENT IS A COPY, ASSIGNEE NAME IS MISSING 09A   PROPERTY ADDRESS MISSPELLING
OF ADDRESS 09B   PROPERTY ADDRESS MISSPELLING OF CITY 09C   Legal Description or
Property Address missing 100   RECORDING INFORMATION MISSING/INCORRECT 101   VA
ELIGIBILITY PERCENT 102   VA VENDEE 103   ADP CODE 104   HUD REPO 105   PRODUCT
TYPE 106   LAST RECORDED INTERIM ASSIGNMENT.

 

 

 

 

Code   Question Description 107   ADP CODE NOT APPROVED. 108   NOTE HELD AT
FNMA/FHLMC CUSTODIAN 109   REC'D ASUM NEED UCC AMENDMENT OR NEW FILING 110  
PORTFOLIO REVIEWED LOAN 111   RECORDED DOCUMENT SENT TO BE RE-RECORDED 112  
Mortgagor name(s) does not agree with Assignment.(FHLB) 113   Property address
does not agree with Assignment.(FHLB) 114   Note is not on a standard FNMA/FHLMC
uniform instrument form 115   Processing and or submitted for recording to
issuer vendor. 116   DOCUMENTS IN A FOREIGN LANGUAGE, CAN NOT BE REVIEWED 117  
Initial Rate Cap doesn't agree with schedule. 118   Lost Note Affdidavit in
File, Missing Copy of Note 119   Lost Note Affidavit and Copy of Note in File
120   Assignee Name Missing 121   Recording Search and/or Confirmation of Filing
122   Screen Print of Government Insurance Received 123   Desc. of Easements and
Encroachments does not agree with TPO 124   Name of insured not  mortgagee
and/or Sec'y of HUD 125   NOT VERIFIED AS MERS REGISTERED 126    INTERIM FUNDER
IS NOT BLANK 127   PREPAYMENT CHARGE DOES NOT MATCH SCHEDULE 128   Lender
signature missing 129   Balloon Call Date does not match system 130   ARM DATA
MISSING 131   First rate Adjustment Min Rate does not agree with schedule 132  
First Rate Adjustment Max Rate does not agree with schedule 134   Loan requires
new FHLMC review 135   Co-Borrower name does not agree with schedule 136  
CUSTODIAN NOT ON MERS SYSTEM 137   WAREHOUSE LENDER NOT BLANK OR IS INCORRECT ON
MERS SYSTEM 138   INVESTOR INCORRECT ON MERS SYSTEM 139   1st Payment Change
Date differs from schedule 140   Copy Missing 141   MIN NUMBER is
Missing/Incorrect 142   ARM Note Rounding Method differs from Schedule 143   1st
full amortizing payment date does not match the Schedule 144   Amortization term
does not match schedule 145   IO Term Does Not Match Schedule 146   Periodic
Payment Cap does not agree with Schedule 147   File Released in Excess of 30
days 148   File Released-Attorney Bailee Terminated 18A   Borrowers Age does not
agree Schedule 200   Lien release/short sale. 20A   UNRECORDED ORIGINAL INVESTOR
ASSIGNMENT 21A   Document Initialed Inconsistently 22A   NOTE ENDORSEMENT
MISSING TYPED NAME OF SIGNER 22B   NOTE ENDORSEMENT MISSING TITLE OF OFFICER 22C
  NOTE ENDORSEMENT IS DUPLICATE 22D   NOTE ENDORSEMENT IS ILLEGIBLE 22E  
ALLONGE TYPED SIGNERS NAME IS MISSING 22F   ALLONGE TITLE OF OFFICER MISSING 22G
  Allonge verbiage missing from Note 22H   Endorsement subsequent to allonge is
on note

 

 

 

 

Code   Question Description 277   Signature is a facsimile. 300   Evidence of
title received, need title policy 301   Standard form of Alta policy not
received 302   HUD Insurance Option does not match schedule 303   Principal
Limit does not match schedule 304   Payment Option does not match schedule 305  
Expected Rate does not match schedule 310   Max Claim Amount does not agree with
Plan 311   Monthly Servicing Fee does not agree with Plan 41A   ARM
Conversion/Modification Date is Missing/Incorrect 440   Schedule A missing 441  
Schedule B missing 490   ARM Ceiling does not agree with Schedule 491   INTEREST
RATE CAPS DO NOT MEET GNMA STANDARDS 492   Subsequent Adjustment Floor does not
agree with schedule 493   Original Months to Maturity does not match Schedule
494   Interest Rate Calculation Method does not match Schedule 495   Payment
Change Cap does not match Schedule 496   First Mandatory Recast period does not
match Schedule 500   ASSIGNMENT TO BLANK S/B TO EMC MTG FROM: 501   Pmt Change
Frequency does not agree with schedule 502   Draw period does not match schedule
503   Repayment period  does not match schedule 580   PREPAYMENT FLAG IS
INCORRECT 600   ENDORSEMENT TO BLANK S/B TO EMC MTG FROM: 700   Submitted for
Recording 710   Repair Set-Aside Amount differs from Schedule 730   Closing Cost
does not Agree with Schedule 731   Discharge of Lien does not Agree with
Schedule 732   Outstanding Balance does not Agree with Schedule 800   File
Received, Not Reviewed 900   Bailee in Lieu of Note 901   Recorded Document
Missing 905   Damaged Document on recorded Document 909   Property address does
not agree with sch. on recorded doc. 914   Loan amount does not agree with
schedule on recorded doc. 918   Borrower name does not agree with sch. on
recorded document 919   Legal description missing/incorrect on recorded document
924   Name is Missing/Incorrect on recorded Document 926   Signature is missing
from recorded document 947   Incomplete information on Recorded document 990  
Bailee in Lieu of File 999   NOT REVIEWED AFM   FINAL ASSN MISSING/INCORRECT AI1
  INTERIM (INTERVENING) ASSIGNMENT IS INCOMPLETE AI2   INTERIM (INTERVENING)
ASSIGNMENT IS INCOMPLETE AI3   INTERIM (INTERVENING) ASSIGNMENT IS INCOMPLETE
ALL   MISSING ALL DOCUMENTS AM1   INTERIM ASSN IS MISSING AM2   INTERIM
(INTERVENING) ASSIGNMENT IS MISSING AM3   INTERIM (INTERVENING) ASSIGNMENT IS
MISSING ANP   NOTARY INFORMATION IS MISSING/INCORRECT ON ASSIGNMENT EFI   FINAL
(ISSUER TO BLANK/INVESTOR) ENDORSEMENT IS INCOMPLETE

 

 

 

 

Code   Question Description EFM   FINAL (ISSUER TO BLANK/INVESTOR) ENDORSEMENT
IS MISSING EI1   INTERIM (INTERVENING) ENDORSEMENT IS INCOMPLETE EI2   INTERIM
(INTERVENING) ENDORSEMENT IS INCOMPLETE EI3   INTERIM (INTERVENING) ENDORSEMENT
IS INCOMPLETE EM1   INTERIM (INTERVENING) ENDORSEMENT IS MISSING EM2   INTERIM
(INTERVENING) ENDORSEMENT IS MISSING EM3   INTERIM (INTERVENING) ENDORSEMENT IS
MISSING END   MISSING ENDORSEMENT MIC   MIC/LGC is missing or incorrect MNP  
NOTARY INFORMATION MISSING ON MORTGAGE NNP   NOTARY INFORMATION IS
MISSING/INCORRECT ON NOTE NPI   MONTHLY P & I IS MISSING ON NOTE POA   MISSING
POWER OF ATTORNEY RF1   BLUE SLIP-BUT RFC ASSGN IS REQUIRED SCH   PROPERTY
ADDRESS ON NOTE IS DIFFERENT THAN SCHEDULE SPI   MONTHLY P & I ON SCHEDULE DOES
NOT MATCH NOTE 01CC   Cook County, IL Mortgage Missing Certificate 101A   VA
Eligibility AMT 119A   Document not Addressed to Freddie Mac 128A   Officer Name
or Title Missing 1706   PROPERTY ADDRESS ON NOTE IS DIFFERENT THAN 1706 1708  
MISSING RELEASE REQUEST A-01   OTHER LOAN # AAMT   FNMA ASSIGNMENT IS MISSING
THE MORTGAGE AMT ACER   ASSIGNMENT COPY NEEDS TO BE ISSUER CERTIFIED ACOP   COPY
OF ASSIGNMENT IS NOT COUNTY CERTIFIED ADAT   NOTE DATE REFERENCED ON ASSIGNMENT
IS MISSING/INCORRECT AIM1   INTERIM (INTERVENING) ASSIGNMENT IS
MISSING/INCORRECT AIM2   INTERIM (INTERVENING) ASSIGNMENT IS MISSING/INCORRECT
AIM3   INTERIM (INTERVENING) ASSIGNMENT IS MISSING/INCORRECT ALEN   LENDER NAME
IS INCORRECT ON ASSIGNMENT ANAM   BORROWER NAME IS MISSING ON ASSIGNMENT AOTH  
OTHER ASSIGNMENT EXCEPTION AREC   ASSIGNMENT SHOWS NO EVIDENCE OF RECORDING AS33
  MISSING ASSIGNMENT FROM PRINCIPAL TO FHLMC ASCC   ASSIGNMENT NEEDS TO BE
ISSUER CERTIFIED ASEL   CORPORATE SEAL IS MISSING ON ASSIGNMENT ASGN   MISSING
RECORDED RFC ASSIGNMENT ASIG   ASSIGNMENT IS NOT SIGNED BY ISSUING OFFICER ASN1
  Assignment Exception ASN2   Assignment Exception ASN3   Assignment Exception
ASN5   Missing Original, Recorded Interim Assignment ASN6   Missing Assignment
to GNMA ASN7   Missing Assignment to FNMA ASN8   Assn indicates Prin Mutual on
Deed of Trust ASNE   ASSIGNEE NAME IS MISSING/INCORRECT ON ASSIGNMENT ASPE  
MISSING INT ASSN FROM PUBLIC EMP RET SYSTEM TO PRIN ASPL   BORROWER NAME IS
MISSPELLED ON FINAL ASSIGNMENT ASSE   MISSING INT ASSN FROM SECURITY PACIFIC TO
CA EMP RET SYSTEM ASSN   Interim Assignment is missing or incorrect ASSO  
Original Assignment is missing or incorrect AXTR   EXTRA UNNECESSARY ASSIGNMENT

 

 

 

 

Code   Question Description BLNK   BLNK DESCRIPTION CAMT   LOAN AMOUNT ON
MIC/LGC DOES NOT MATCH MORTGAGE CCZC   CITY & ZIP CODE ON MIC BOTH DO NOT MATCH
MORTGAGE CMAT   MATURITY DATE ON MIC DOES NOT MATCH MORTGAGE CNAM   MORTGAGOR
NAME ON MIC/LGC DOES NOT MATCH MORTGAGE CNUM   HOUSE # ON MIC DOES NOT MATCH
MORTGAGE COTH   OTHER CERT EXCEPTION CSIG   AUTHORIZATION SIGNATURE IS MISSING
ON MIC/LGC CSTR   STREET NAME ON MIC DOES NOT MATCH MORTGAGE DOFT   Deed of
Trust is missing or incorrect EDUP   DUPLICATE ENDORSEMENT NEEDS TO BE CANCELLED
EIM1   INTERIM (INTERVENING) ENDORSEMENT IS MISSING/INCORRECT EIM2   INTERIM
(INTERVENING) ENDORSEMENT IS MISSING/INCORRECT EINI   CANCELLED ENDORSEMENT IS
NOT INITIALED BY AN OFFICER END1   INCORRECT ENDORSEMENT END2   Extra Endn from
Prin Mutual to Prin Residential END3   MISSING BLANK ENDORSEMENT ENDN   MISSING
ENDORSEMENT FROM NMI TO BLANK ENDP   MISSING ENDORSEMENT FROM PRINCIPAL TO BLANK
EOTH   OTHER ENDORSEMENT EXCEPTION EV01   Tamper evident seal validation failed.
EV02   DTD validation failed. EV03   Digital certificate could not be obtained.
EV04   Digital certificate expired. EV05   Digital certificate authentication
failed. EV06   Digital signature validation failed. EV07   Data/View comparison
failed. EV08   MERS-MIN CRC check failed. EV09   Digital certificate not issued
by valid SISAC issuer. EV10   Document hash does not match MERS eRegistry. EX01
  MISSING FHLMC STAMP FFPM   FINAL PACKAGE IS MISSING FLIS   FILE RECEIVED IS
NOT ON LIST FOOL   FILE RECEIVED DOES NOT BELONG IN POOL GONE   ENTIRE FILE IS
MISSING I-01   Assignment is missing or incorrect I-03   Other exception I-04  
Other exception INIT   CANCELLED NOTE ENDORSEMENT IS NOT INITIALLED BY OFFICER
INVA   Missing Investor Assignment LEGL   LEGAL DESCRIPTION MISSING M-01  
Miscellaneous Document Exceptions MCAS   FHA CASE NUMBER ON MORTGAGE DOES NOT
MATCH MIC/LGC MCOP   COPY OF MORTGAGE IS NOT COUNTY CERTIFIED MINF   INFORMATION
IS MISSING/INCORRECT ON MORTGAGE MMAT   MATURITY DATE MISSING/INCORRECT ON
MORTGAGE MNNA   NUMERIC AND ALPHA AMOUNTS DO NOT MATCH ON MORTGAGE MORT  
MORTGAGE IS MISSING OR INCORRECT MOTH   OTHER MORTGAGE EXCEPTION MREC   MORTGAGE
SHOWS NO EVIDENCE OF RECORDING MSIG   MORTGAGOR/CO-MORTGAGOR SIGNATURE MISSING
ON MORTGAGE NAME   Different Name/Address NCOP   NOTE IS NOT ORIGINAL

 

 

 

 

Code   Question Description NDAT   FIRST/LAST PAYMENT DATE IS MISSING ON NOTE
NINI   NOTE CORRECTION IS NOT INITIALLED NINT   INTEREST RATE IS MISSING ON NOTE
NLEN   LENDER NAME IS MISSING ON NOTE NNNA   NUMERIC AND ALPHA LOAN AMOUNTS DO
NOT MATCH ON NOTE NOT1   NOTE EXCEPTION NOT2   NOTE EXCEPTION NOTE   Note is
missing or incorrect NOTH   OTHER NOTE EXCEPTION NRID   NOTE
RIDER/ALLONGE/MODIFICATION IS NOT ORIGINAL NSIG   BORROWER SIGNATURE IS
INCOMPLETE ON NOTE OBOR   DOCUMENT(S) IN THE FILE IS/ARE FOR OTHER BORROWER OEXC
  OTHER MISCELLANEOUS EXCEPTION ONUM   OTHER LOAN # (FOR FHLMC) POAC   POWER OF
ATTORNEY COPY IS NOT CERTIFIED POAM   POWER OF ATTORNEY IS MISSING RFC0   NOT
STAMPED ARS BUT EXTRA ASSIGN RFC1   MISSING ASSIGNMENT(S) RFC2   MISSING
RECORDED OR COUNTY CERTIFIED ASSIGNMENT(S) RFC3   ENDORSEMENT EXCEPTION RFC8  
STAMPED ARS OR PINK SLIP BUT NOT MISSING ASSIGN RFC9   STAMPED ARS BUT IS
MISSING ASSIGN SADR   PROPERTY ADDRESS ON SCHEDULE DOES NOT MATCH NOTE SAMT  
ORIGINAL LOAN AMT ON SCHEDULE DOES NOT MATCH NOTE SCIT   CITY ON SCHEDULE DOES
NOT MATCH NOTE SCZC   CITY & ZIP CODE BOTH DO NOT MATCH NOTE SDAT   FIRST/LAST
PAYMENT DATES ON SCHEDULE DO NOT MATCH NOTE SIGN   BORROWER'S SIGNATURE IS
INCOMPLETE ON NOTE SINF   LOAN INFORMATION ON SCHEDULE DOES NOT MATCH NOTE SINT
  INTEREST RATE ON SCHEDULE DOES NOT MATCH NOTE SLAB   NAME ON SCHEDULE AND
LABEL DOES NOT MATCH NOTE SNAM   NAME ON SCHEDULE DOES NOT MATCH NOTE SNUM  
HOUSE # ON SCHEDULE DOES NOT MATCH NOTE SOTH   OTHER SCHEDULE EXCEPTION SPLA  
BORROWER'S NAME IS MISSPELLED ON ASSIGNMENT SPLB   BORROWER'S NAME IS MISSPELLED
ON SCHEDULE, FILE AND ASSIGN SSTR   STREET NAME ON SCHEDULE DOES NOT MATCH NOTE
STAT   STATE ON SCHEDULE DOES NOT MATCH NOTE SZIP   ZIP CODE ON SCHEDULE DOES
NOT MATCH NOTE TAMT   TITLE POLICY INSURANCE AMOUNT IS LESS THAN MORTGAGE TCOP  
TITLE POLICY COPY MISSING ORIGINAL AUTHORIZED SIGNATURE TDAT   MORTGAGE DATE IN
SCHEDULE "A" IS INCORRECT TDES   MORTGAGE DESCRIPTION IN SCHEDULE "A" IS
INCORRECT TLGL   LEGAL DESCRIPTION IS MISSING FROM TITLE POLICY TMTG   MORTGAGE
AMOUNT IN SCHEDULE "A" IS INCORRECT TNAM   NAME OF BORROWER IS INCORRECT ON
TITLE POLICY TOTH   OTHER TITLE POLICY EXCEPTION TPOL   Title Policy is missing
or incorrect

 



 

